


Exhibit 10.1

 

EXECUTION VERSION

 

 

MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”), and

 

HOME LOAN CENTER, INC. D/B/A LENDINGTREE LOANS, as seller (“Seller”)

 

Dated January 6, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Applicability

1

 

 

 

2.

Definitions

1

 

 

 

3.

Program; Initiation of Transactions

17

 

 

 

4.

Repurchase

19

 

 

 

5.

Price Differential

20

 

 

 

6.

Margin Maintenance

21

 

 

 

7.

Income Payments

21

 

 

 

8.

Security Interest

22

 

 

 

9.

Payment and Transfer

23

 

 

 

10.

Conditions Precedent

23

 

 

 

11.

Program; Costs

26

 

 

 

12.

Servicing

27

 

 

 

13.

Representations and Warranties

28

 

 

 

14.

Covenants

34

 

 

 

15.

Events of Default

40

 

 

 

16.

Remedies Upon Default

43

 

 

 

17.

Reports

45

 

 

 

18.

Repurchase Transactions

48

 

 

 

19.

Single Agreement

49

 

 

 

20.

Notices and Other Communications

49

 

 

 

21.

Entire Agreement; Severability

51

 

 

 

22.

Non assignability

51

 

 

 

23.

Set-off

52

 

i

--------------------------------------------------------------------------------


 

24.

Binding Effect; Governing Law; Jurisdiction

52

 

 

 

25.

No Waivers, Etc.

53

 

 

 

26.

Intent

53

 

 

 

27.

Disclosure Relating to Certain Federal Protections

54

 

 

 

28.

Power of Attorney

54

 

 

 

29.

Buyer May Act Through Affiliates

54

 

 

 

30.

Indemnification; Obligations

55

 

 

 

31.

Counterparts

56

 

 

 

32.

Confidentiality

56

 

 

 

33.

Recording of Communications

57

 

 

 

34.

[Reserved]

57

 

 

 

35.

Non-Utilization Fee

57

 

 

 

36.

Periodic Due Diligence Review

57

 

 

 

37.

Authorizations

58

 

 

 

38.

Acknowledgement Of Anti-Predatory Lending Policies

58

 

 

 

39.

Documents Mutually Drafted

58

 

 

 

40.

General Interpretive Principles

58

 

 

 

SCHEDULES

 

 

 

Schedule 1 - Representations and Warranties with Respect to Purchased Mortgage
Loans

 

 

 

Schedule 2 — Authorized Representatives

 

 

 

EXHIBITS

 

 

 

Exhibit A — Form of Purchase Confirmation for Exception Mortgage Loans

 

 

 

Exhibit B — Seller’s Trade Names

 

 

 

Exhibit C — Reserved

 

 

 

Exhibit D — Form of Power of Attorney

 

 

ii

--------------------------------------------------------------------------------


 

Exhibit E — Form of Opinion of Seller’s counsel

 

 

 

Exhibit F — Reserved

 

 

 

Exhibit G — Seller’s and Guarantors’ Tax Identification Numbers

 

 

 

Exhibit H — Existing Indebtedness

 

 

 

Exhibit I — Reserved

 

 

 

Exhibit J — Form of Servicer Notice

 

 

iii

--------------------------------------------------------------------------------


 

1.             Applicability

 

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Mortgage Loans (as hereinafter defined) on a
servicing released basis against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller.  Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.

 

2.             Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“Acceptable State” means any state acceptable pursuant to Seller’s Underwriting
Guidelines.

 

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (b) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (c) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors or (e)
the admission by such party or an Affiliate of such party of its inability to
pay its debts or discharge its obligations as they become due or mature.

 

“Adjusted Net Worth” means, for any Person, Net Worth of such Person plus
Subordinated Debt (provided that Subordinated Debt shall not be taken into
account to the extent that it would cause Adjusted Net Worth to be comprised of
greater than 25% Subordinated Debt), minus (a) prepaid assets, intercompany
receivables and receivables from shareholders; (b) 25% of investment securities;
(c) 50% of all mortgage loans held for investment; (d) 50% of real estate owned
property and (e) net deferred taxes and expenses, deposits, mortgage servicing
rights, all intangible assets, including goodwill, patents, tradenames,
trademarks, copyrights, franchises, any organizational expenses, prepaid
expenses, Affiliates or employees, and any

 

1

--------------------------------------------------------------------------------


 

other asset as shown as an intangible asset on the balance sheet of such Person
on a consolidated basis as determined at a particular date in accordance with
GAAP.

 

“Affiliate” means, with respect to any Person other than Seller, any “affiliate”
of such Person, as such term is defined in the Bankruptcy Code.  For Seller,
“Affiliate” shall mean Seller’s Subsidiaries.

 

“Aged Loan” means a Mortgage Loan which has been subject to a Transaction
hereunder for a period of greater than 30 days but not greater than 60 days.

 

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

 

“Agency Approvals” has the meaning set forth in Section 14(w) hereof.

 

“Agency Security” means a mortgage-backed security issued by an Agency.

 

“Aging Limit” has the meaning assigned to such term in the Pricing Side Letter.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property, whether such appraisal is a full appraisal or an exterior only
property inspection, as permitted under certain circumstances by Fannie Mae
solely with respect to Conforming Mortgage Loans originated in accordance with
the Fannie Mae guidelines.

 

“Appraised Value Alternative” means with respect to refinancings underwritten
with the use of the Fannie Mae direct underwriting system where a property
inspection waiver has been issued, DU Refi Plus Mortgage Loans and Open Access
Mortgage Loans, the value entered by the Seller into Fannie Mae’s Desktop
Underwriter or Freddie Mac’s Loan Prospector system. In the case of FHA
Streamline Mortgage Loans, the Appraised Value Alternative shall mean the
appraised value reported in the FHA Connection system for the borrower’s
previous loan which is being refinanced by the subject transaction.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

 

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

 

“Bank” means Citibank, N.A. and any successor or assign.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

 

2

--------------------------------------------------------------------------------


 

“Bid” has the meaning set forth in Section 4(c) hereof.

 

“Bid Fee” has the meaning set forth in Section 4(c) hereof.

 

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

 

“Buydown Amount” has the meaning set forth in Section 5(c) hereof.

 

 “Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any
successor or assign hereunder.

 

“Buyer’s Margin Amount” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (a) Buyer’s Margin Percentage
and (b) the Purchase Price for such Transaction.

 

“Buyer’s Margin Percentage” means, with respect to any Transaction as of any
date, a percentage equal to the percentage obtained by dividing the (a) Market
Value of the Purchased Mortgage Loans on the Purchase Date for such Transaction
by (b) the Purchase Price on the Purchase Date for such Transaction; provided,
that, with respect to any Mortgage Loan which was not an Exception Mortgage Loan
on the related Purchase Date and which, as of the date of determination, is an
Exception Mortgage Loan, Buyer’s Margin Percentage as of such date of
determination shall be equal to the percentage obtained by dividing (a) the
Market Value of such Mortgage Loan on the related Purchase Date by (b) the
amount the Purchase Price would have been on the Purchase Date if such Mortgage
Loan had been categorized as the type of Mortgage Loan (e.g., Exception Mortgage
Loan, etc.) that it is categorized on the date of determination.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the

 

3

--------------------------------------------------------------------------------


 

securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by Buyer or
any commercial bank satisfying the requirements of clause (b) of this definition
or (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Change in Control” means:

 

(a)                       any transaction or event as a result of which
Guarantors collectively cease to own, beneficially or of record, 100% of the
stock of Seller;

 

(b)                       except for a sale of all of the assets of Seller
(other than Repurchase Assets, which are the property of Buyer subject to
Seller’s absolute obligation to repurchase them pursuant to the terms of this
Agreement) to Discover Bank pursuant to the Discover Financial Transaction, the
sale, transfer, or other disposition of all or substantially all of Seller’s or
any Guarantor’s assets (excluding any such action taken in connection with any
securitization transaction); or

 

(c)                        the consummation of a merger or consolidation of
Seller or any Guarantor with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s stock outstanding immediately after such merger,
consolidation or such other reorganization is owned by Persons who were not
stockholders of Seller or any Guarantor immediately prior to such merger,
consolidation or other reorganization.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

 

“Conforming High CLTV Loan” means a Conforming Mortgage Loan originated using
Desktop Underwriter for underwriting pursuant to the Fannie Mae DU Refi Plus™
program with a combined LTV of 95% or higher but not to exceed 110% as more
specifically described in Fannie Mae Announcement 09-04.

 

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, as determined by
Buyer in its sole discretion.

 

“CSCOF” means, in the Buyer’s sole discretion, which may be confirmed by notice
to the Seller (which may be electronic), for each day, the rate of interest
(calculated on a per annum basis) determined by Buyer (which such determination
shall be dispositive absent manifest error), equal to the overnight interest
expense incurred by Buyer for borrowing funds.

 

“Custodial Agreement” means the custodial agreement, dated as of the date
hereof, among Seller, Buyer and Custodian, as it may be amended, supplemented or
otherwise modified from time to time.

 

4

--------------------------------------------------------------------------------


 

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

 

“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Buyer and agreed to by Seller, which approval shall not be
unreasonably withheld.

 

“DE Compare Ratio” has the meaning set forth in the DE Compare Report.

 

“DE Compare Report” means with respect to the Seller, the top of the three rows
of the report entitled “Neighborhood Watch Early Warning System — Single Lender
— Direct Endorsement Lender” and found at https://entp.hud.gov/sfnw/public/. 
Such report shall be generated using the following criteria:  Mortgagee
Selections: “Direct Endorsement Lender;” Delinquent Choices:  “Seriously
Delinquent;” and 2 Year Performance Period: “Data as of [END OF MOST RECENT
PRIOR MONTH].”

 

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

 

“Discover Financial Transaction” means the sale by Seller of substantially all
of the operating and related assets of Seller (other than Repurchase Assets,
which are the property of Buyer subject to Seller’s absolute obligation to
repurchase them pursuant to the terms of this Agreement) to Discover Bank (or
one of its Affiliates) on substantially the same terms as set forth in that
certain Asset Purchase Agreement by and among Tree.com, Inc., Home Loan Center,
Inc., LendingTree, LLC, HLC Escrow, Inc. and Discover Bank dated May 12, 2011
(as last presented to Buyer prior to the date of this Agreement).

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“DU Refi Plus Mortgage Loan” means a Conforming Mortgage Loan held or guaranteed
by Fannie Mae that is refinanced using the Fannie Mae DU Refi Plus™ program.

 

 “Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Cap” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Buyer, Seller, MERS and MERSCORP, Inc., to the extent applicable as the same may
be amended from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

5

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or any Guarantor is treated as a single employer under Section 414(b) or
(c) of the Code or solely for purposes of Section 302 of ERISA and Section 412
of the Code is treated as single employer described in Section 414 of the Code.

 

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Event of Default” has the meaning specified in Section 15 hereof.

 

“Event of Termination” means with respect to Seller or any Guarantor (a) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of Section
4043(a) of ERISA that it be notified with 30 days of the occurrence of such
event, or (b) the withdrawal of Seller, any Guarantor or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (c) the failure by Seller, any
Guarantor or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code (or Section 430 (j) of the
Code as amended by the Pension Protection Act) or Section 302(e) of ERISA (or
Section 303 (j) of ERISA, as amended by the Pension Protection Act), or (d) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, any Guarantor or any ERISA Affiliate thereof
to terminate any plan, or (e) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under Section 401(a)(29) of
the Code, or (f) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (g) the receipt by Seller, any Guarantor or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (f) has been taken by the PBGC with respect to such
Multiemployer Plan, or (h) any event or circumstance exists which may reasonably
be expected to constitute grounds for Seller, any Guarantor or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412 (b) or 430 (k) of the Code with respect to any Plan.

 

“Exception Mortgage Loan” means any Mortgage Loan which is otherwise ineligible
for purchase hereunder, or which otherwise becomes ineligible for purchase
hereunder and which is approved by Buyer in its sole discretion; provided,
however, that Seller shall pay to Buyer a fee of $25 with respect to any such
approval of an Exception Mortgage Loan other than a Wet-Ink Mortgage Loan and
$10 with respect to any such approval of an Exception Mortgage Loan which is a
Wet-Ink Mortgage Loan; and provided, that upon 30 days’ notice to the Seller,
Buyer may change such Exception Mortgage Loan approval fee.  Buyer’s approval of
a Mortgage Loan as an Exception Mortgage Loan shall expire on the earlier of (a)
the date set forth by the Buyer in the written notice that such Mortgage Loan is
approved as an Exception Mortgage Loan (an “Exception Notice”) or (b) the
occurrence of any additional event, other than that set forth in the Exception
Notice, which would cause the Mortgage Loan to become

 

6

--------------------------------------------------------------------------------

 

ineligible for purchase hereunder.  The Pricing Rate, Market Value, Purchase
Price and Buyer’s Margin Percentage with respect to Exception Mortgage Loans
shall be set in the sole discretion of Buyer.  Buyer may at any time, and in its
sole discretion, no longer consider a Mortgage Loan an Exception Mortgage Loan,
in which case such Mortgage Loan shall have a Market Value of zero.

 

“Existing Indebtedness” has the meaning specified in Section 13(a)(23) hereof.

 

“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.

 

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

 

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

 

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

 

“FHA Streamline Mortgage Loan” means an FHA Loan that has been refinanced in
accordance with the FHA Streamline Refinance program.

 

“FICO” means Fair Isaac & Co., or any successor thereto.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Seller’s regulators.

 

7

--------------------------------------------------------------------------------


 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

 

“GNMA” means the Government National Mortgage Association and any successor
thereto.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, any Guarantor or
Buyer, as applicable.

 

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Guarantor” means each of Tree.com, Inc., LendingTree, LLC and LendingTree
Holdings Corp., each in its capacity as guarantor under the Guaranty.

 

“Guaranty” means the guaranty of the Guarantors dated as of the date hereof as
the same may be amended from time to time, pursuant to which each Guarantor
fully and unconditionally guarantees the obligations of the Seller hereunder.

 

“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees) or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).

 

8

--------------------------------------------------------------------------------


 

“Income” means, with respect to any Purchased Mortgage Loan at any time until
repurchased by the Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

 

“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.

 

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

 

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

 

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

 

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a US Treasury Security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by Seller and an
Affiliate of Buyer or such other party acceptable to Buyer in its sole
discretion, which agreement is acceptable to Buyer in its sole discretion.

 

9

--------------------------------------------------------------------------------


 

“Lender Insurance Authority” means the permission granted to certain
FHA-approved lenders to process single family mortgage applications without
first submitting documentation to United States Department of Housing and Urban
Development as set forth in 12 U.S.C. §1715z-21 and the regulations enacted
thereunder set forth in 24 CFR §203.6.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

 

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan other
than a refinancing underwritten with the use of the Fannie Mae direct
underwriting system where a property inspection waiver has been issued, a DU
Refi Plus Mortgage Loan, an FHA Streamline Mortgage Loan or an Open Access
Mortgage Loan, the ratio of the original outstanding principal amount of such
Mortgage Loan to the lesser of (a) the Appraised Value of the Mortgaged Property
at origination or (b) if the Mortgaged Property was purchased within 12 months
of the origination of such Mortgage Loan, the purchase price of the Mortgaged
Property.  With respect to refinancings underwritten with the use of the Fannie
Mae direct underwriting system where a property inspection waiver has been
issued, DU Refi Mortgage Loans, FHA Streamline Mortgage Loans and Open Access
Mortgage Loans, Loan to Value Ratio or LTV means the ratio of the original
outstanding principal amount of such Mortgage Loan to the Appraised Value
Alternative of the Mortgaged Property at origination.

 

“Margin Call” has the meaning specified in Section 6(a) hereof.

 

“Margin Deadline” has the meaning specified in Section 6(b) hereof.

 

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

 

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller, any Guarantor or any Affiliate that is a
party to any Program Agreement taken as a whole; (b) a material impairment of
the ability of Seller, any Guarantor or any Affiliate that is a party to any
Program Agreement to perform under any Program Agreement and to avoid any Event
of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of any Program Agreement against Seller, any
Guarantor or any Affiliate that is a party to any Program Agreement, in each
case as determined by the Buyer in its sole discretion.

 

“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

 

10

--------------------------------------------------------------------------------


 

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

 

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in an exhibit to the
Custodial Agreement.

 

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, FHA Loan
or VA Loan, which is a fixed or floating-rate, one-to-four-family residential
mortgage or home equity loan evidenced by a promissory note and secured by a
first lien mortgage, which satisfies the requirements set forth in the
Underwriting Guidelines and Section 13(b) hereof; provided, however, that,
except with respect to Conforming High CLTV Loans and as expressly approved in
writing by Buyer, Mortgage Loans shall not include any “high-LTV” loans (i.e., a
mortgage loan having a loan-to-value ratio in excess of (a) with respect to FHA
Loans or VA Loans, 97% and (b) with respect to all other Mortgage Loans, 95%
(provided that Conforming Mortgage Loans, other than Conforming High CLTV Loans,
with an LTV of 80% or higher must be covered by primary mortgage insurance) or
in excess of such lower percentage set forth in the Underwriting Guidelines or
any High Cost Mortgage Loans and; provided, further, that the related Purchase
Date is no more than thirty (30) days following the origination date.

 

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

 

“Mortgage Loan Schedule” means, with respect to any Transaction as of any date,
a mortgage loan schedule in the form of a computer tape or other electronic
medium generated by Seller, and delivered to Buyer and Custodian, which provides
information required by Buyer to enter into Transactions relating to the
Purchased Mortgage Loans in a format acceptable to Buyer.

 

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

 

11

--------------------------------------------------------------------------------


 

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

 

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Non-Performing Mortgage Loan” means (a) any Mortgage Loan for which any payment
of principal or interest is more than twenty-nine (29) days past due, (b) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(c) any Mortgage Loan with respect to which the related mortgaged property is in
foreclosure.

 

“Non-Utilization Fee” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Mortgage Loan
or its interest therein; (c) in the event of any proceeding for the collection
or enforcement of any of Seller’s indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Mortgage Loan, or of any exercise by Buyer of its rights under
the Program Agreements, including, without limitation, attorneys’ fees and
disbursements and court costs; and (d) all of Seller’s indemnity obligations to
Buyer or Custodian or both pursuant to the Program Agreements.

 

“OFAC” has the meaning set forth in Section 13(a)(27) hereof.

 

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

 

“Open Access Mortgage Loan” means a Conforming Mortgage Loan owned or
securitized by Freddie Mac that is refinanced using Freddie Mac’s “Relief
Refinance Mortgage — Open Access” program.

 

12

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Protection Act” means the Pension Protection Act of 2006.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (a) the Pricing Rate for such
Transaction and (b) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date adjusted as provided by Section 5(c)
hereof.

 

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

 

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

 

“Pricing Side Letter” means, the letter agreement dated as of the date hereof,
between Buyer and Seller, as the same may be amended from time to time.

 

“Program Agreements” means, collectively, this Agreement, the Guaranty, the
Custodial Agreement, the Pricing Side Letter, the Electronic Tracking Agreement,
the Power of Attorney, the Servicing Agreement, if any, the Servicer Notice, if
entered into and, with respect to each Exception Mortgage Loan, a Purchase
Confirmation.

 

“Prohibited Person” has the meaning set forth in Section 13(a)(27) hereof.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Confirmation” means, with respect to an Exception Mortgage Loan, a
confirmation of a Transaction, in the form attached as Exhibit A hereto.

 

13

--------------------------------------------------------------------------------


 

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by Seller to Buyer.

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Seller to Buyer, which shall equal:

 

(a)       on the Purchase Date, in the case of all Purchased Mortgage Loans, the
applicable Purchase Price Percentage multiplied by the lesser of either: (x) the
Market Value of such Purchased Mortgage Loan or (y) the outstanding principal
amount thereof as set forth on the related Mortgage Loan Schedule;

 

(b)       on any day after the Purchase Date, except where Buyer and the Seller
agree otherwise, the amount determined under the immediately preceding clause
(a) decreased by the amount of any cash transferred by the Seller to Buyer
pursuant to Section 6 hereof or applied to reduce the Seller’s obligations under
Section 4(b)(ii) or Section 4(c) hereof.

 

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by Seller to Buyer in a Transaction hereunder, listed on the related Mortgage
Loan Schedule attached to the related Transaction Request, which such Mortgage
Loans the Custodian has been instructed to hold pursuant to the Custodial
Agreement.

 

“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.

 

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer or any other person or entity with respect to a
Purchased Mortgage Loan.  Records shall include the Mortgage Notes, any
Mortgages, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and any other instruments necessary to document or service a
Purchased Mortgage Loan.

 

“REO Property” means real property acquired by Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

 

“Reporting Date” means the 7th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

 

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

 

14

--------------------------------------------------------------------------------


 

“Repurchase Date” means the earlier of (a) the Termination Date, (b) the date
set forth in the applicable Purchase Confirmation with respect to an Exception
Mortgage Loan, (c) the date determined by application of Section 16 hereof, (d)
the date identified to Buyer by Seller as the date that the related Mortgage
Loan is to be sold pursuant to a Take-out Commitment or (e) a date no later than
sixty (60) days following the Purchase Date.

 

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

 

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Buyer hereunder.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” means as to any Person, the president or, with respect to
financial matters, the chief operating officer of such Person.

 

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Seller” means Home Loan Center, Inc. d/b/a LendingTree Loans or its permitted
successors and assigns.

 

“Servicer” means Seller or any servicer approved by Buyer in its sole
discretion.

 

“Servicer Notice” means the notice acknowledged by a third party Servicer
substantially in the form of Exhibit J hereto.

 

“Servicing Agreement” means any servicing agreement entered into among Seller
and a third party Servicer as the same may be amended from time to time.

 

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved unless Buyer notifies Seller otherwise at any time electronically or in
writing.

 

15

--------------------------------------------------------------------------------


 

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

 

“Subordinated Debt” means, Indebtedness of Seller which is (a) unsecured, (b) no
part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (c) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness are subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all other obligations and
liabilities of Seller to Buyer hereunder on terms and conditions approved in
writing by Buyer and all other terms and conditions of which are satisfactory in
form and substance to Buyer.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Take-out Commitment” means a commitment of Seller to either (a) sell one or
more identified Mortgage Loans to a Take-out Investor or (b) (i) swap one or
more identified Mortgage Loans with a Take-out Investor that is an Agency for an
Agency Security, and (ii) sell the related Agency Security to a Take-out
Investor, and in each case, the corresponding Take-out Investor’s commitment
back to Seller to effectuate any of the foregoing, as applicable. With respect
to any Take-out Commitment with an Agency, the applicable agency documents list
Buyer as sole subscriber.

 

“Take-out Investor” means (a) an Agency or (b) other institution which has made
a Take-out Commitment and has been approved by Buyer, such approval to not be
unreasonably withheld.

 

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

 

“Test Period” means any calendar quarter.

 

“Transaction” has the meaning set forth in Section 1 hereof.

 

“Transaction Request” means a request via email from Seller to Buyer notifying
Buyer that Seller wishes to enter into a Transaction hereunder that indicates
that it is a Transaction Request under this Agreement.

 

“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.

 

16

--------------------------------------------------------------------------------

 

“Underwriting Guidelines” means the standards, procedures and guidelines of the
Seller for underwriting and acquiring Mortgage Loans, which are set forth in the
written policies and procedures of the Seller, a copy of which have been
provided to Buyer and such other guidelines as are identified and approved in
writing by Buyer, such approval to not be unreasonably withheld.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate, or a Mortgage Loan which is a
vender loan sold by the VA.

 

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

 

“Violation Deadline” has the meaning assigned thereto in Section 4(c) hereof.

 

“Wet-Ink Delivery Date” has the meaning assigned to such term in the Pricing
Side Letter.

 

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request and (b) the Mortgage Loan Schedule.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof.

 

3.             Program; Initiation of Transactions

 

a.     From time to time, in the sole discretion of Buyer, Buyer may purchase
from Seller certain Mortgage Loans that have been originated by Seller.  This
Agreement is not a commitment by Buyer to enter into Transactions with Seller
but rather sets forth the procedures to be used in connection with periodic
requests for Buyer to enter into Transactions with Seller.  Seller hereby
acknowledges that Buyer is under no obligation to agree to enter into, or to
enter into, any Transaction pursuant to this Agreement.  All Purchased Mortgage
Loans shall exceed or meet the Underwriting Guidelines, and shall be serviced by
Seller or Servicer, as applicable.  The aggregate Purchase Price of Purchased
Mortgage Loans subject to outstanding Transactions shall not exceed the Maximum
Aggregate Purchase Price.

 

17

--------------------------------------------------------------------------------


 

b.     Seller shall request that Buyer enter into a Transaction by delivering
(i) to Buyer, a Transaction Request (A) one (1) Business Day prior to the
proposed Purchase Date for Mortgage Loans that are not Wet-Ink Mortgage Loans or
(B) by 4:00 p.m. (New York City time) on the proposed Purchase Date for Wet-Ink
Mortgage Loans and (ii) to Buyer and Custodian a Mortgage Loan Schedule, in
accordance with the Custodial Agreement. In the event the Mortgage Loan Schedule
provided by Seller contains erroneous computer data, is not formatted properly
or the computer fields are otherwise improperly aligned, Buyer shall provide
written or electronic notice to Seller describing such error and Seller shall
correct the computer data, reformat or properly align the computer fields itself
and resubmit the Mortgage Loan Schedule as required herein.  All requests to
enter into a Transaction shall be provided by Seller to Buyer prior to the first
to occur of (i) the Discover Financial Transaction or (ii) the Termination Date.

 

c.     With respect to each Exception Mortgage Loan, upon receipt of the
Transaction Request, Buyer shall, consistent with this Agreement, specify the
terms for such proposed Transaction, including the Purchase Price, the Pricing
Rate, the Market Value and the Repurchase Date in respect of such Transaction. 
The terms thereof shall be set forth in the Purchase Confirmation to be
delivered to Seller on or prior to the Purchase Date.

 

d.     With respect to each Exception Mortgage Loan, the Purchase Confirmation,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed between Buyer and Seller with respect to the Transaction to which the
Purchase Confirmation relates, and Seller’s acceptance of the related proceeds
shall constitute Seller’s agreement to the terms of such Purchase Confirmation. 
It is the intention of the parties that, with respect to each Exception Mortgage
Loan, each Purchase Confirmation shall not be separate from this Agreement but
shall be made a part of this Agreement.  In the event of any conflict between
this Agreement and, with respect to each Exception Mortgage Loan, a Purchase
Confirmation, the terms of the Purchase Confirmation shall control with respect
to the related Transaction.

 

e.     Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the Repurchase Assets shall pass
to Buyer on the Purchase Date, against the transfer of the Purchase Price to
Seller.  Upon transfer of the Mortgage Loans to Buyer as set forth in this
Section and until termination of any related Transactions as set forth in
Sections 4 or 16 of this Agreement, ownership of each Mortgage Loan, including
each document in the related Mortgage File and Records, is vested in Buyer;
provided that, prior to the recordation by the Custodian as provided for in the
Custodial Agreement record title in the name of Seller to each Mortgage shall be
retained by Seller in trust, for the benefit of Buyer, for the sole purpose of
facilitating the servicing and the supervision of the servicing of the Mortgage
Loans.

 

18

--------------------------------------------------------------------------------


 

f.     With respect to each Wet-Ink Mortgage Loan, by no later than the Wet-Ink
Delivery Date, Seller shall cause the related Settlement Agent to deliver to the
Custodian the remaining documents in the Mortgage File, as more particularly set
forth in the Custodial Agreement.

 

4.             Repurchase

 

a.     Seller shall repurchase the related Purchased Mortgage Loans from Buyer
on each related Repurchase Date.  Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Purchased Mortgage Loan (but liquidation or foreclosure proceeds received by
Buyer shall be applied to reduce the Repurchase Price for such Purchased
Mortgage Loan on each Price Differential Payment Date except as otherwise
provided herein).  Seller is obligated to repurchase and take physical
possession of the Purchased Mortgage Loans from Buyer or its designee (including
the Custodian) at Seller’s expense on the related Repurchase Date.

 

b.     Provided that no Default shall have occurred and is continuing, and Buyer
has received the related Repurchase Price upon repurchase of the Purchased
Mortgage Loans, Buyer agrees to release its ownership interest hereunder in the
Purchased Mortgage Loans (including, the Repurchase Assets related thereto) at
the request of Seller.  The Purchased Mortgage Loans (including the Repurchase
Assets related thereto) shall be delivered to Seller free and clear of any lien,
encumbrance or claim not permitted under paragraph (j) of Schedule 1 hereto.
With respect to payments in full by the related Mortgagor of a Purchased
Mortgage Loan, Seller agrees to immediately remit (or cause to be remitted) to
Buyer the Repurchase Price with respect to such Purchased Mortgage Loan.  Buyer
agrees to release its ownership interest in Purchased Mortgage Loans which have
been prepaid in full after receipt of evidence of compliance with the
immediately preceding sentence.

 

c.     In the event that at any time any Purchased Mortgage Loan violates the
applicable sublimit set forth in the definition of Market Value, Buyer may, in
its sole discretion, redesignate such Mortgage Loan as an Exception Mortgage
Loan.  If Buyer does not redesignate such Mortgage Loan as an Exception Mortgage
Loan, and if Seller fails to notify Buyer within five (5) Business Days
following notice or knowledge of such violation that Seller does not want to
receive a bid for such Mortgage Loan as described below, Buyer or an Affiliate
of Buyer may offer to terminate Seller’s right and obligation to repurchase such
Mortgage Loan by paying Seller a price to be set by Buyer in its sole discretion
(a “Bid”). Seller, within five (5) Business Days of receipt of Buyer’s bid (the
“Violation Deadline”) may, in its sole discretion, either (i) accept Buyer’s
bid, terminating Seller’s right and obligation to repurchase such Mortgage Loan
under this Agreement or (ii) immediately repurchase the Mortgage Loan at the
Repurchase Price in accordance with this Section 4.  Seller shall pay Buyer a
bid fee equal to $250 (the “Bid Fee”) with respect to

 

19

--------------------------------------------------------------------------------


 

each Mortgage Loan on which Buyer or its Affiliate makes a Bid, regardless of
whether the Bid is accepted and such Bid Fee shall be due and payable to Buyer
on or before the Violation Deadline. Any amount paid by Buyer or its Affiliate
to terminate Seller’s right and obligation to repurchase a Purchased Mortgage
Loan if a Bid is accepted pursuant to this Section shall be applied by Buyer
toward the outstanding Repurchase Price for the applicable Transaction.

 

5.             Price Differential.

 

a.     On each Business Day that a Transaction is outstanding, the Pricing Rate
shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Price Differential Payment
Date.  Two Business Days prior to the Price Differential Payment Date, Buyer
shall give Seller written or electronic notice of the amount of the Price
Differential due on such Price Differential Payment Date.  On the Price
Differential Payment Date, Seller shall pay to Buyer the Price Differential for
such Price Differential Payment Date (along with any other amounts to be paid
pursuant to Sections 7, 34 and 35 hereof), by wire transfer in immediately
available funds.

 

b.     If Seller fails to pay all or part of the Price Differential by 4:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Mortgage Loan, Seller shall be obligated to pay to
Buyer (in addition to, and together with, the amount of such Price Differential)
interest on the unpaid Repurchase Price at a rate per annum equal to the Post
Default Rate until the Price Differential is received in full by Buyer.

 

c.     Seller may remit to Buyer funds in an amount up to the outstanding
Purchase Price of the Purchased Mortgage Loans, to be held as unsegregated cash
margin and collateral for all Obligations under this Agreement (such amount, to
the extent not applied to Obligations under this Agreement, the “Buydown
Amount”).  The Buydown Amount shall be used by Buyer in order to calculate the
aggregate Price Differential, which will accrue on the aggregate Purchase Price
then outstanding minus the Buydown Amount, applied to Transactions involving the
lowest Pricing Rate.  Any such reduction shall be reflected as a Price
Differential rebate on Seller’s monthly invoice.  Without limiting the
generality of the foregoing, in the event that a Margin Call or other Default
exists, the Buyer shall be entitled to use any or all of the Buydown Amount to
cure such circumstance or otherwise exercise remedies available to the Buyer
without prior notice to, or consent from, the Seller. Provided no Margin Call or
other Default exists (a) upon receipt of written request from Seller prior to
12:00 p.m. (New York City time) on a Business Day, Buyer shall remit any portion
of such Buydown Amount back to Seller on the date such request is received and
(b) upon receipt of written request from Seller at or following 12:00 p.m. (New
York City time) on a

 

20

--------------------------------------------------------------------------------


 

Business Day, Buyer shall remit any portion of such Buydown Amount back to
Seller on the Business Day following the date such request is received.

 

6.             Margin Maintenance

 

a.     If at any time the Market Value of any Purchased Mortgage Loan subject to
a Transaction is less than Buyer’s Margin Amount for such Transaction (a “Margin
Deficit”), then Buyer may by notice to Seller require Seller to transfer to
Buyer cash in an amount at least equal to the Margin Deficit (such requirement,
a “Margin Call”) .

 

b.     Notice delivered pursuant to Section 6(a) above may be given by any
written or electronic means.  Any notice given before 10:00 a.m. (New York City
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (New York City time) on such Business Day; notice given
after 10:00 a.m. (New York City time) on a Business Day shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. (New York City time) on
the following Business Day (the foregoing time requirements for satisfaction of
a Margin Call are referred to as the “Margin Deadlines”).  The failure of Buyer,
on any one or more occasions, to exercise its rights hereunder, shall not change
or alter the terms and conditions to which this Agreement is subject or limit
the right of Buyer to do so at a later date.  Seller and Buyer each agree that a
failure or delay by Buyer to exercise its rights hereunder shall not limit or
waive Buyer’s rights under this Agreement or otherwise existing by law or in any
way create additional rights for Seller.

 

c.     In the event that a Margin Deficit exists with respect to any Purchased
Mortgage Loan, Buyer may retain any funds received by it to which the Seller
would otherwise be entitled hereunder, which funds (i) shall be held by Buyer
against the related Margin Deficit and (ii) may be applied by Buyer against the
Repurchase Price of any Purchased Mortgage Loan for which the related Margin
Deficit remains otherwise unsatisfied.  Notwithstanding the foregoing, the Buyer
retains the right, in its sole discretion, to make a Margin Call in accordance
with the provisions of this Section 6.

 

7.             Income Payments

 

a.     If Income is paid in respect of any Purchased Mortgage Loan during the
term of a Transaction, such Income shall be the property of Buyer.  Upon an
Event of Default, Seller shall and shall cause Servicer to deposit all Income to
the account set forth in Section 9, upon receipt thereof, in accordance with
Section 12(c) hereof.

 

b.     Provided no Event of Default has occurred and is continuing, on each
Price Differential Payment Date, Seller shall remit to Buyer an amount equal to
the Price Differential out of the interest portion of the Income paid in

 

21

--------------------------------------------------------------------------------


 

respect to the Purchased Mortgage Loans for the preceding month in accordance
with Section 5 of this Agreement.  Upon termination of any Transaction, to the
extent that there is any excess Income after repayment of all amounts to be
transferred to Buyer by Seller, Buyer, in its sole option, may apply the excess
income to reduce the Repurchase Price due upon termination of any other
outstanding Transactions.

 

c.     Notwithstanding any provision to the contrary in this Section 7,
immediately upon receipt by Seller of any prepayment of principal in full, with
respect to a Purchased Mortgage Loan, Seller shall remit such amount to Buyer
and Buyer shall immediately apply any such amount received by Buyer to reduce
the amount of the Repurchase Price due upon termination of the related
Transaction.

 

8.             Security Interest

 

a.     On each Purchase Date by delivery of the Transaction Request and Mortgage
Loan Schedule and payment of the Purchase Price by Buyer, Seller thereby sells,
assigns and conveys to Buyer all rights and interests in the Purchased Mortgage
Loans identified on the related Mortgage Loan Schedule and the Repurchase
Assets.  Although the parties intend that all Transactions hereunder be sales
and purchases and not loans, in the event any such Transactions are deemed to be
loans, and in any event, Seller hereby pledges to Buyer as security for the
performance by Seller of its Obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in the Purchased
Mortgage Loans, any Agency Security or right to receive such Agency Security
when issued to the extent backed by any of the Purchased Mortgage Loans, the
Records, and all related Servicing Rights, the Program Agreements (to the extent
such Program Agreements and Seller’s right thereunder relate to the Purchased
Mortgage Loans), any related Take-out Commitments, any Property relating to the
Purchased Mortgage Loans, all insurance policies and insurance proceeds relating
to any Purchased Mortgage Loan or the related Mortgaged Property, including, but
not limited to, any payments or proceeds under any related primary insurance,
hazard insurance and FHA Mortgage Insurance Contracts and VA Loan Guaranty
Agreements (if any), Income, the Buydown Amount and any account to which such
amount is deposited, Interest Rate Protection Agreements, accounts (including
any interest of Seller in escrow accounts) and any other contract rights,
instruments, accounts, payments, rights to payment (including payments of
interest or finance charges), general intangibles and other assets relating to
the Purchased Mortgage Loans (including, without limitation, any other accounts)
or any interest in the Purchased Mortgage Loans, and any proceeds (including the
related securitization proceeds) and distributions with respect to any of the
foregoing and any other property, rights, title or interests as are specified on
a Transaction Request and/or Trust Receipt, in all instances, whether now owned
or hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”).

 

22

--------------------------------------------------------------------------------


 

b.     The Seller acknowledges that it has no rights to service the Purchased
Mortgage Loans.  Without limiting the generality of the foregoing and in the
event that the Seller is deemed to retain any residual Servicing Rights, and for
the avoidance of doubt, Seller grants, assigns and pledges to Buyer a security
interest in the Servicing Rights and proceeds related thereto and in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created.  The foregoing provision is intended to constitute a security agreement
or other arrangement or other credit enhancement related to this Agreement and
Transactions hereunder as defined under Sections 101(47)(A)(v) and 741(7)(A)(xi)
of the Bankruptcy Code.

 

c.     Seller agrees to execute, deliver and/or file such documents and perform
such acts as may be reasonably necessary to fully perfect Buyer’s security
interest created hereby.  Furthermore, the Seller hereby authorizes the Buyer to
file financing statements relating to the Repurchase Assets, as the Buyer, at
its option, may deem appropriate.  The Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 8.

 

9.             Payment and Transfer

 

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No.           , for the account of CSFB Buyer/Home
Loan Center, Inc. d/b/a LendingTree Loans-Inbound Account, Citibank, ABA No.
             or such other account as Buyer shall specify to Seller in writing. 
Seller acknowledges that it has no rights of withdrawal from the foregoing
account.  All Purchased Mortgage Loans transferred by one party hereto to the
other party shall be in the case of a purchase by Buyer in suitable form for
transfer or shall be accompanied by duly executed instruments of transfer or
assignment in blank and such other documentation as Buyer may reasonably
request.  All Purchased Mortgage Loans shall be evidenced by a Trust Receipt. 
Any Repurchase Price received by Buyer after 2:00 p.m. (New York City time)
shall be deemed received on the next succeeding Business Day.

 

10.          Conditions Precedent

 

a.              Initial Transaction.  As conditions precedent to the initial
Transaction, Buyer shall have received on or before the day of such initial
Transaction the following, in form and substance satisfactory to Buyer and duly
executed by Seller, each Guarantor (as to items (1), (3) — (5) below) and each
other party thereto:

 

(1)       Program Agreements.  The Program Agreements duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

 

(2)       Security Interest.  Evidence that all other actions necessary or, in
the opinion of Buyer, desirable to perfect and protect Buyer’s

 

23

--------------------------------------------------------------------------------


 

interest in the Purchased Mortgage Loans and other Repurchase Assets have been
taken, including, without limitation, duly authorized and filed Uniform
Commercial Code financing statements on Form UCC-1.

 

(3)       Organizational Documents.  A certificate of the corporate secretary of
Seller and each Guarantor in form and substance acceptable to Buyer, attaching
certified copies of Seller’s certificate of incorporation and bylaws, Tree.com,
Inc.’s certificate of incorporation and bylaws, LendingTree, LLC’s operating
agreement and LendingTree Holdings Corp.’s certificate of incorporation and
bylaws, and with respect to Seller, resolutions approving the Program Agreements
and transactions thereunder (either specifically or by general resolution) and
all documents evidencing other necessary corporate action or governmental
approvals as may be required in connection with the Program Agreements.

 

(4)       Good Standing Certificate.  A certified copy of a good standing
certificate from the jurisdiction of organization of Seller and each Guarantor,
dated as of no earlier than the date ten (10) Business Days prior to the
Purchase Date with respect to the initial Transaction hereunder.

 

(5)       Incumbency Certificate.  An incumbency certificate of the corporate
secretary of Seller and each Guarantor, certifying the names, true signatures
and titles of the representatives duly authorized to request transactions
hereunder and to execute the Program Agreements.

 

(6)       Opinion of Counsel.  An opinion of Seller’s counsel, in form and
substance substantially as set forth in Exhibit E attached hereto.

 

(7)       Underwriting Guidelines.  A true and correct copy of the Underwriting
Guidelines certified by an officer of the Seller.

 

(8)       Fees.  Payment of any fees due to Buyer hereunder.

 

(9)       Insurance.  Evidence that Seller has added Buyer as an additional loss
payee under the Seller’s Fidelity Insurance.

 

b.              All Transactions.  The obligation of Buyer to enter into each
Transaction pursuant to this Agreement is subject to the following conditions
precedent:

 

(1)       Due Diligence Review.  Without limiting the generality of Section 36
hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Mortgage Loans, the Seller and the Servicer.

 

24

--------------------------------------------------------------------------------


 

(2)       Required Documents.

 

(a)       With respect to each Purchased Mortgage Loan which is not a Wet-Ink
Mortgage Loan, the Mortgage File has been delivered to the Custodian in
accordance with the Custodial Agreement;

 

(b)       With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents have
been delivered to Buyer or Custodian, as the case may be, in accordance with the
Custodial Agreement.

 

(3)       Transaction Documents.  Buyer or its designee shall have received on
or before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

 

(a)       A Transaction Request and Mortgage Loan Schedule delivered by Seller
pursuant to Section 3(b) or 3(c) hereof and a Purchase Confirmation with respect
to an Exception Mortgage Loan.

 

(b)       The Request for Certification and the related Mortgage Loan Schedule
delivered by Seller, and the Trust Receipt and Custodial Mortgage Loan Schedule
delivered by Custodian.

 

(c)       Such certificates, opinions of counsel or other documents as Buyer may
reasonably request.

 

(4)       No Default.  No Default or Event of Default shall have occurred and be
continuing;

 

(5)       Requirements of Law.  Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on CSCOF.

 

(6)       Representations and Warranties.  Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

 

(7)       Electronic Tracking Agreement. To the extent Seller is selling
Mortgage Loans which are registered on the MERS® System, an Electronic Tracking
Agreement entered into, duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver.

 

25

--------------------------------------------------------------------------------


 

(8)       Termination.  Neither the closing of the Discover Financial
Transaction nor the Termination Date shall have occurred.

 

(9)       Material Adverse Change.  None of the following shall have occurred
and/or be continuing:

 

(a)       Credit Suisse AG, New York Branch’s corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;

 

(b)       an event or events shall have occurred in the good faith determination
of Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

(c)       an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 

(d)       there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.

 

11.          Program; Costs

 

a.     Seller shall reimburse Buyer for any of Buyer’s reasonable out-of-pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Mortgage
Loans.  Seller shall also pay, or reimburse Buyer if Buyer shall pay, any
termination fee, which may be due any Servicer.  Seller shall pay the fees and
expenses of Buyer’s counsel in connection with the Program Agreements.  Legal
fees for any subsequent amendments to this Agreement or related documents shall
be borne by Seller.  Seller shall pay ongoing custodial fees and expenses as set
forth in the Custodial Agreement, and any other ongoing fees and expenses under
any other Program Agreement.

 

b.     If Buyer determines that, due to the introduction of, any change in, or
the compliance by Buyer with (i) any eurocurrency reserve requirement or (ii)
the interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the

 

26

--------------------------------------------------------------------------------

 

present or any future Transactions, then Seller agrees to pay to Buyer, from
time to time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs.

 

c.               With respect to any Transaction, Buyer may conclusively rely
upon, and shall incur no liability to Seller in acting upon, any request or
other communication that Buyer reasonably believes to have been given or made by
a person authorized to enter into a Transaction on Seller’s behalf, whether or
not such person is listed on the certificate delivered pursuant to Section
10(a)(5) hereof.  In each such case, Seller hereby waives the right to dispute
Buyer’s record of the terms of the Purchase Confirmation, request or other
communication absent manifest error.

 

d.              Notwithstanding the assignment of the Program Agreements with
respect to each Purchased Mortgage Loan to Buyer, Seller agrees and covenants
with Buyer to enforce diligently Seller’s rights and remedies set forth in the
Program Agreements.

 

e.               Any payments made by Seller to Buyer shall be free and clear
of, and without deduction or withholding for, any taxes; provided, however, that
if Seller shall be required by law to deduct or withhold any taxes from any sums
payable to Buyer, then Seller shall (A) make such deductions or withholdings and
pay such amounts to the relevant authority in accordance with applicable law,
(B) pay to Buyer the sum that would have been payable had such deduction or
withholding not been made, and (C) at the time Price Differential is paid, pay
to Buyer all additional amounts as specified by Buyer to preserve the after-tax
yield Buyer would have received if such tax had not been imposed, and otherwise
indemnify Buyer for any such taxes imposed.

 

12.                               Servicing

 

a.              Seller, on Buyer’s behalf, shall contract with Servicer to, or
if Seller is the Servicer, Seller shall, service the Mortgage Loans consistent
with the degree of skill and care that Seller customarily requires with respect
to similar Mortgage Loans owned or managed by it and in accordance with Accepted
Servicing Practices.  The Seller and Servicer shall (i) comply with all
applicable Federal, State and local laws and regulations, (ii) maintain all
state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Buyer in any
Mortgage Loans or any payment thereunder.  Buyer may terminate the servicing of
any Mortgage Loan with the then-existing servicer in accordance with Section
12(e) hereof.

 

b.              Seller shall and shall cause the Servicer to hold or cause to be
held all escrow funds collected by Seller and Servicer with respect to any
Purchased Mortgage Loans in trust accounts and shall apply the same for the
purposes for which such funds were collected.

 

27

--------------------------------------------------------------------------------


 

c.               Seller shall and shall cause the Servicer to deposit all
collections received by Servicer on the Purchased Mortgage Loans in the the
account set forth in Section 9 upon an Event of Default.

 

d.              In the event there is a third party Servicer and upon Buyer’s
request, Seller shall provide promptly to Buyer a Servicer Notice addressed to
and agreed to by the Servicer of the related Purchased Mortgage Loans, advising
such Servicer of such matters as Buyer may reasonably request, including,
without limitation, recognition by the Servicer of Buyer’s interest in such
Purchased Mortgage Loans and the Servicer’s agreement that upon receipt of
notice of an Event of Default from Buyer, it will follow the instructions of
Buyer with respect to the Purchased Mortgage Loans and any related Income with
respect thereto.

 

e.               Upon written notice, Buyer shall have the right to immediately
terminate the Servicer’s right to service the Purchased Mortgage Loans without
payment of any penalty or termination fee.  Seller and the Servicer shall
cooperate in transferring the servicing of the Purchased Mortgage Loans to a
successor servicer appointed by Buyer in its sole discretion.

 

f.                If Seller should discover that, for any reason whatsoever,
Seller or any entity responsible to Seller for managing or servicing any such
Purchased Mortgage Loan has failed to perform fully Seller’s obligations under
the Program Agreements or any of the obligations of such entities with respect
to the Purchased Mortgage Loans, Seller shall promptly notify Buyer.

 

g.               For the avoidance of doubt, the Seller retains no economic
rights to the servicing of the Purchased Mortgage Loans; provided that the
Seller shall and shall cause the Servicer to continue to service the Purchased
Mortgage Loans hereunder as part of its Obligations hereunder.  As such, the
Seller expressly acknowledges that the Purchased Mortgage Loans are sold to
Buyer on a “servicing released” basis.

 

13.                               Representations and Warranties

 

a.              Seller represents and warrants to Buyer as of the date hereof
and as of each Purchase Date for any Transaction that:

 

(1)                     Seller Existence.  Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of California.

 

(2)                     Licenses.  Seller is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in either instance, the failure to
take such action is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws,

 

28

--------------------------------------------------------------------------------


 

rules and regulations.  Seller has the requisite power and authority and legal
right to originate and purchase Mortgage Loans (as applicable) and to own, sell
and grant a lien on all of its right, title and interest in and to the Mortgage
Loans, and to execute and deliver, engage in the transactions contemplated by,
and perform and observe the terms and conditions of, each Program Agreement and
any Transaction Request.  Seller is an FHA Approved Mortgagee and in the event
that Seller is so approved after the date hereof, a VA Approved Lender.

 

(3)                     Power.  Seller has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

 

(4)                     Due Authorization.  Seller has all necessary corporate
or other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable.  Each Program
Agreement has been (or, in the case of Program Agreements not yet executed, will
be) duly authorized, executed and delivered by Seller, all requisite or other
corporate action having been taken, and each is valid, binding and enforceable
against Seller in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.

 

(5)                     Financial Statements.  Seller has heretofore furnished
to Buyer a copy of (a) its consolidated balance sheet and the consolidated
balance sheets of its consolidated Subsidiaries for the fiscal year ended
December 31, 2010 and the related consolidated statements of income and retained
earnings and of cash flows for it and its consolidated Subsidiaries for such
fiscal year, setting forth in each case in comparative form the figures for the
previous year, with the opinion thereon of Deloitte and Touche LLP and (b) its
consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the quarterly fiscal periods ended March 31, 2011,
June 30, 2011 and September 30, 2011 and the related consolidated statements of
income and retained earnings and of cash flows for it and its consolidated
Subsidiaries for such quarterly fiscal periods, setting forth in each case in
comparative form the figures for the previous year.  All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of Seller and its consolidated
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP (other than monthly
financial statements solely with respect to footnotes, year-end adjustments and
cash flow statements) applied on a consistent basis.  Since December 30, 2010,
there has been no material adverse change in the consolidated business,
operations or financial condition of Seller and its consolidated Subsidiaries

 

29

--------------------------------------------------------------------------------


 

taken as a whole from that set forth in said financial statements nor is Seller
aware of any state of facts which (with notice or the lapse of time) would or
could result in any such material adverse change.  Seller has, on the date of
the statements delivered pursuant to this Section (the “Statement Date”) no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Seller except as heretofore disclosed to Buyer in writing.

 

(6)                     Event of Default.  There exists no Event of Default
under Section 15(b) hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 15(b) hereof, under any mortgage,
borrowing agreement or other instrument or agreement pertaining to indebtedness
for borrowed money or to the repurchase of mortgage loans or securities.

 

(7)                     Solvency.  Seller is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to such Transaction, will
not be left with an unreasonably small amount of capital with which to engage in
its business.  Seller does not intend to incur and does not believe that it has
incurred, debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets.  The amount of consideration being received by Seller upon the sale of
the Purchased Mortgage Loans to Buyer constitutes reasonably equivalent value
and fair consideration for such Purchased Mortgage Loans.  Seller is not
transferring any Purchased Mortgage Loans with any intent to hinder, delay or
defraud any of its creditors.

 

(8)                     No Conflicts.  The execution, delivery and performance
by Seller of each Program Agreement do not conflict with any term or provision
of the formation documents or by-laws of Seller or any law, rule, regulation,
order, judgment, writ, injunction or decree applicable to Seller of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over Seller, which conflict would have a Material Adverse Effect and will not
result in any violation of any such mortgage, instrument, agreement or
obligation to which Seller is a party.

 

(9)                     True and Complete Disclosure.  All information, reports,
exhibits, schedules, financial statements or certificates of Seller, or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of Seller, or any
Affiliate or officer thereof, negotiation, preparation, or delivery of the
Program Agreements are true and complete and do not omit to disclose any

 

30

--------------------------------------------------------------------------------


 

material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading.  All financial
statements have been prepared in accordance with GAAP (other than monthly
financial statements solely with respect to footnotes, year-end adjustments and
cash flow statements).

 

(10)              Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Seller of each Program Agreement.

 

(11)              Litigation.  There is no action, proceeding or investigation
pending with respect to which Seller has received service of process or, to the
best of Seller’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of any
Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated any Program Agreement, (C) making a claim individually
in an amount greater than $1,000,000 or in an aggregate amount greater than
$3,000,000, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder or (E) which
might materially and adversely affect the validity of the Mortgage Loans or the
performance by it of its obligations under, or the validity or enforceability of
any Program Agreement.

 

(12)              Material Adverse Change.  There has been no material adverse
change in the business, operations, financial condition, properties or prospects
of Seller, or any of its Affiliates since the date set forth in the most recent
financial statements supplied to Buyer as determined by Buyer in its sole
discretion.

 

(13)              Ownership.  Upon payment of the Purchase Price and the filing
of the financing statement and delivery of the Mortgage Files to the Custodian
and the Custodian’s receipt of the related Request for Certification, Buyer
shall become the sole owner of the Purchased Mortgage Loans and related
Repurchase Assets, free and clear of any liens and encumbrances not permitted
under paragraph (j) of Schedule 1 hereto.

 

(14)              Underwriting Guidelines.  The Underwriting Guidelines provided
to Buyer are the true and correct Underwriting Guidelines of the Seller.

 

(15)              Taxes. Seller and its Subsidiaries have timely filed all tax
returns that are required to be filed by them and have paid all taxes, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on

 

31

--------------------------------------------------------------------------------


 

the books of Seller and its Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Seller, adequate.

 

(16)              Investment Company.  Neither Seller, nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

(17)              Chief Executive Office; Jurisdiction of Organization.  On the
Effective Date, Seller’s chief executive office, is, and has been, located at
163 Technology Drive, Irvine, California 92618.  On the Effective Date, Seller’s
jurisdiction of organization is California.  Seller shall provide Buyer with
thirty days advance notice of any change in Seller’s principal office or place
of business or jurisdiction.  Seller has no trade names other than those listed
on Exhibit B hereto.  During the preceding five years, Seller has not been known
by or done business under any other name, corporate or fictitious, and has not
filed or had filed against it any bankruptcy receivership or similar petitions
nor has it made any assignments for the benefit of creditors.

 

(18)              Location of Books and Records.  The location where Seller
keeps its books and records, including all computer tapes and records relating
to the Purchased Mortgage Loans and the related Repurchase Assets is its chief
executive office.

 

(19)              Adjusted Net Worth.  On the Effective Date, Seller’s Adjusted
Net Worth is not less than the amount set forth in Section 2.1 of the Pricing
Side Letter.

 

(20)              ERISA.  Each Plan to which Seller or its Subsidiaries make
direct contributions, and, to the knowledge of Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

 

(21)              Adverse Selection.  Seller has not selected the Purchased
Mortgage Loans in a manner so as to adversely affect Buyer’s interests.

 

(22)              Agreements.  Neither Seller nor any Subsidiary thereof is a
party to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in Section
13(a)(5) hereof.  Neither Seller nor any Subsidiary of Seller is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of Seller.  No holder of any indebtedness of Seller or of
any Subsidiaries thereof has given notice of any asserted default thereunder.

 

32

--------------------------------------------------------------------------------


 

(23)              Other Indebtedness.  All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Seller existing on the date hereof is listed on
Exhibit H hereto (the “Existing Indebtedness”).

 

(24)              Agency Approvals.  With respect to each Agency Security and to
the extent necessary, Seller is an FHA Approved Mortgagee, and in the event that
Seller is so approved after the date hereof, a VA Approved Lender and a GNMA
Approved Lender.  Seller is also approved by Fannie Mae as an approved lender
(though Seller has agreed not to participate in bifurcation programs or conduct
servicing activity for Fannie Mae) and Freddie Mac as an approved seller, and,
to the extent necessary, approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act.  In
each such case, Seller is in good standing, with no event having occurred or
Seller having any reason whatsoever to believe or suspect will occur prior to
the issuance of the Agency Security or the consummation of the Take-out
Commitment, as the case may be, including, without limitation, a change in
insurance coverage which would either make Seller unable to comply with the
eligibility requirements for maintaining all such applicable approvals or
require notification to the relevant Agency or to the Department of Housing and
Urban Development, FHA or, in the event that Seller is approved after the date
hereof, VA.  Should Seller for any reason cease to possess all such applicable
approvals, or should notification to the relevant Agency or to the Department of
Housing and Urban Development, FHA or, in the event that Seller is so approved
after the date hereof, VA, be required, Seller shall so notify Buyer immediately
in writing.

 

(25)              No Reliance.  Seller has made its own independent decisions to
enter into the Program Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary.  Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.

 

(26)              Plan Assets. Seller is not an employee benefit plan as defined
in Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of
the Code, and the Purchased Mortgage Loans are not “plan assets” within the
meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of ERISA, in the
Seller’s hands, and transactions by or with Seller or are not subject to any
state or local statute regulating investments or fiduciary obligations with
respect to governmental plans within the meaning of Section 3(32) of ERISA.

 

(27)              No Prohibited Persons. Neither the Seller nor any of its
Affiliates, officers, directors, partners or members, is an entity or person (or
to the Seller’s knowledge, owned or controlled by an entity or person): (i) that
is

 

33

--------------------------------------------------------------------------------


 

listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

(28)              Servicing.  Seller has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Purchased Mortgage Loans and in accordance with Accepted Servicing
Practices.

 

b.              With respect to every Purchased Mortgage Loan, Seller represents
and warrants to Buyer as of the applicable Purchase Date for any Transaction and
each date thereafter that each representation and warranty set forth on Schedule
1 is true and correct.

 

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Mortgage Loans to Buyer and shall continue for so long
as the Purchased Mortgage Loans are subject to this Agreement.  Upon discovery
by Seller, Servicer or Buyer of any breach of any of the representations or
warranties set forth in this Agreement, the party discovering such breach shall
promptly give notice of such discovery to the others.  Buyer has the right to
require, in its unreviewable discretion, Seller to repurchase within 1 Business
Day after receipt of notice from Buyer any Purchased Mortgage Loan (i) for which
a breach of one or more of the representations and warranties referenced in
Section 13(b) exists and which breach has a material adverse effect on the value
of such Mortgage Loan or the interests of Buyer or (ii) which is determined by
Buyer, in its good faith discretion, to be unacceptable for inclusion in a
securitization.

 

14.                               Covenants

 

Seller covenants with Buyer that, during the term of this facility:

 

a.              Litigation. Seller, will promptly, and in any event within ten
(10) days after service of process on any of the following, give to Buyer notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are threatened or pending) or
other legal or arbitrable proceedings affecting Seller, or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental

 

34

--------------------------------------------------------------------------------


 

Authority that (i) questions or challenges the validity or enforceability of any
of the Program Agreements or any action to be taken in connection with the
transactions contemplated hereby, (ii) makes a claim individually in an amount
greater than $1,000,000 or in an aggregate amount greater than $3,000,000, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect.  Seller will promptly
provide notice of any judgment, which with the passage of time, could reasonably
be expected to cause an Event of Default hereunder.

 

b.              Prohibition of Fundamental Changes.  Seller shall not enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation, winding up or dissolution) or
sell all or substantially all of its assets; provided, that (I) Seller may
consummate the Discover Financial Transaction without violating this covenant,
and (II) Seller may merge or consolidate with (a) any wholly owned subsidiary of
Seller, or (b) any other Person if Seller is the surviving corporation; and
provided further, that if after giving effect thereto, no Default would exist
hereunder.

 

c.               Servicing.  Seller shall not cause the Mortgage Loans to be
serviced by any Servicer other than a Servicer expressly approved in writing by
Buyer, which approval shall be deemed granted by Buyer with respect to Seller
with the execution of this Agreement.

 

d.              Insurance.  The Seller shall continue to maintain, for Seller
and its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal
to $1,000,000.  The Seller shall maintain, for Seller and its Subsidiaries,
Fidelity Insurance in respect of its officers, employees and agents, with
respect to any claims made in connection with all or any portion of the
Repurchase Assets.  The Seller shall notify the Buyer of any material change in
the terms of any such Fidelity Insurance.

 

e.               No Adverse Claims.  Seller warrants and will defend, and shall
cause any Servicer to defend, the right, title and interest of Buyer in and to
all Purchased Mortgage Loans and the related Repurchase Assets against all
adverse claims and demands.

 

f.                Assignment.  Except as permitted herein, neither Seller nor
any Servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Program Agreements),
any of the Purchased Mortgage Loans or any interest therein, provided that this
Section shall not prevent any transfer of Purchased Mortgage Loans in accordance
with the Program Agreements.

 

g.               Security Interest.  Seller shall do all things necessary to
preserve the Purchased Mortgage Loans and the related Repurchase Assets so that
they

 

35

--------------------------------------------------------------------------------


 

remain subject to a first priority perfected security interest hereunder. 
Without limiting the foregoing, Seller will comply with all rules, regulations
and other laws of any Governmental Authority and cause the Purchased Mortgage
Loans or the related Repurchase Assets to comply with all applicable rules,
regulations and other laws.  Seller will not allow any default for which Seller
is responsible to occur under any Purchased Mortgage Loans or the related
Repurchase Assets or any Program Agreement and Seller shall fully perform or
cause to be performed when due all of its obligations under any Purchased
Mortgage Loans or the related Repurchase Assets and any Program Agreement.

 

h.              Records.

 

(1)                     Seller shall collect and maintain or cause to be
collected and maintained all Records relating to the Purchased Mortgage Loans in
accordance with industry custom and practice for assets similar to the Purchased
Mortgage Loans, including those maintained pursuant to the preceding
subparagraph, and all such Records shall be in Custodian’s possession unless
Buyer otherwise approves.  Except in accordance with the Custodial Agreement,
Seller will not allow any such papers, records or files that are an original or
an only copy to leave Custodian’s possession, except for individual items
removed in connection with servicing a specific Mortgage Loan, in which event
Seller will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file.  Seller or the Servicer
of the Purchased Mortgage Loans will maintain all such Records not in the
possession of Custodian in good and complete condition in accordance with
industry practices for assets similar to the Purchased Mortgage Loans and
preserve them against loss.

 

(2)                     For so long as Buyer has an interest in or lien on any
Purchased Mortgage Loan, Seller will hold or cause to be held all related
Records in trust for Buyer.  Seller shall notify, or cause to be notified, every
other party holding any such Records of the interests and liens in favor of
Buyer granted hereby.

 

(3)                     Upon reasonable advance notice from Custodian or Buyer,
Seller shall (x) make any and all such Records available to Custodian or Buyer
to examine any such Records, either by its own officers or employees, or by
agents or contractors, or both, and make copies of all or any portion thereof,
and (y) permit Buyer or its authorized agents to discuss the affairs, finances
and accounts of Seller with its chief operating officer and chief financial
officer and to discuss the affairs, finances and accounts of Seller with its
independent certified public accountants.

 

i.                  Books.  Seller shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Mortgage Loans to Buyer.

 

36

--------------------------------------------------------------------------------

 

j.                 Approvals.  Seller shall maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
strictly in accordance with applicable law.

 

k.              Material Change in Business.  Seller shall not make any material
change in the nature of its business as carried on at the date hereof other than
the consummation of the Discover Financial Transaction.

 

l.                  Underwriting Guidelines.  Without the prior written consent
of Buyer, Seller shall not amend or otherwise modify the Underwriting Guidelines
such that (i) any new mortgage loan products (including, without limitation,
manufactured housing) or material changes to existing mortgage loan products are
permitted without the prior written consent of Buyer or (ii) a Mortgage Loan
would not be acceptable to at least two (2) Take-out Investors (other than with
respect to DU Refi Plus Mortgage Loans, Open Access Mortgage Loans and FHA
Streamline Mortgage Loans).  Without limiting the foregoing, in the event that
Seller makes any amendment or modification to the Underwriting Guidelines,
Seller shall promptly deliver to Buyer a complete copy of the amended or
modified Underwriting Guidelines.

 

m.          Distributions.  If an Event of Default has occurred and is
continuing, Seller shall not pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller.

 

n.              Applicable Law.  Seller shall comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental
Authority.

 

o.              Existence.  Seller shall preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises.

 

p.              Chief Executive Office; Jurisdiction of Organization.  Seller
shall not move its chief executive office from the address referred to in
Section 13(a)(17) or change its jurisdiction of organization from the
jurisdiction referred to in Section 13(a)(17) unless it shall have provided
Buyer 30 days’ prior written notice of such change.

 

q.              Taxes.  Seller shall timely file all tax returns that are
required to be filed by it and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

 

37

--------------------------------------------------------------------------------


 

r.                 Transactions with Affiliates.  Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) in the ordinary course of Seller’s business and (b) upon
fair and reasonable terms no less favorable to Seller than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate, or
make a payment that is not otherwise permitted by this Section to any Affiliate.

 

s.                Guarantees.  Seller shall not create, incur, assume or suffer
to exist any Guarantees, except (i) to the extent reflected in Seller’s
financial statements or notes thereto and (ii) to the extent the aggregate
Guarantees of Seller do not exceed $100,000.

 

t.                 Indebtedness. Except as set forth in the ensuing sentence,
Seller shall not incur any additional material Indebtedness (other than (i) the
Existing Indebtedness in amounts not to exceed the amounts specified on Exhibit
H hereto and (ii) usual and customary accounts payable for a mortgage company)
without the prior written consent of Buyer, which shall not be unreasonably
withheld.  If Seller intends to enter into any financing or lending
arrangements, including, without limitation, warehouse lines of credit or
repurchase arrangements, Seller shall notify Buyer not fewer than fifteen (15)
Business Days prior to the execution of such arrangement.

 

u.              Hedging. Seller has entered into Interest Rate Protection
Agreements with respect to the Purchased Mortgage Loans, having terms with
respect to protection against fluctuations in interest rates acceptable to Buyer
in its sole discretion.

 

v.              True and Correct Information.  All information, reports,
exhibits, schedules, financial statements or certificates of Seller, any
Affiliate thereof or any of their officers furnished to Buyer hereunder and
during Buyer’s diligence of Seller are and will be true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading.  All required financial statements, information
and reports delivered by Seller to Buyer pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

 

w.            Agency Approvals.  Seller shall maintain its status with Fannie
Mae as an approved lender (though Seller has agreed not to participate in
bifurcation programs or conduct any servicing activity for Fannie Mae) and
Freddie Mac as an approved seller, in each case in good standing (“Agency
Approvals”).  Seller shall service all Purchased Mortgage Loans which are
Committed Mortgage Loans in accordance with the applicable agency guide.  Should
Seller, for any reason, cease to possess all such applicable Agency Approvals,

 

38

--------------------------------------------------------------------------------


 

or should notification to the relevant Agency or to the Department of Housing
and Urban Development, FHA or, in the event that Seller is so approved after the
date hereof, VA be required, such Seller shall so notify Buyer immediately in
writing.  Notwithstanding the preceding sentence, Seller shall take all
necessary action to maintain all of its applicable Agency Approvals at all times
during the term of this Agreement and each outstanding Transaction.

 

x.              Take-out Payments. With respect to each Committed Mortgage Loan,
Seller shall arrange that all payments under the related Take-out Commitment
shall be paid directly to Buyer at the account set forth in Section 9 hereof, or
to an account approved by Buyer in writing prior to such payment. With respect
to any Agency Take-out Commitment, if applicable, (1) with respect to the wire
transfer instructions as set forth in Freddie Mac Form 987 (Wire Transfer
Authorization for a Cash Warehouse Delivery) such wire transfer instructions are
identical to Buyer’s wire instructions or Buyer has approved such wire transfer
instructions in writing in its sole discretion, or (2) the Payee Number set
forth on Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or Growing-Equity
Mortgage Loan Schedule) or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan
Schedule), as applicable, shall be identical to the Payee Number that has been
identified by Buyer in writing as Buyer’s Payee Number or Buyer shall have
previously approved the related Payee Number in writing in its sole good faith
discretion; with respect to any Take-out Commitment with an Agency, the
applicable agency documents shall list Buyer as sole subscriber, unless
otherwise agreed to in writing by Buyer, in Buyer’s sole discretion.

 

y.              [Reserved]

 

z.               Plan Assets. Seller shall not be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code and the Seller shall not use “plan assets” within the
meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to engage in
this Agreement or any Transaction hereunder. Transactions by or with Seller
shall not be subject to any state or local statute regulating investments of or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

aa.                   Sharing of Information.  The Seller shall allow the Buyer
to exchange information related to the Seller and the Transaction hereunder with
third party lenders and the Seller shall permit each third party lender to share
such information with the Buyer.

 

bb.                   DE Compare Ratio.  Seller’s DE Compare Ratio with respect
to each of its DE Compare Report shall not (i) increase by more than 75% from
its applicable DE Compare Ratio as of the date hereof or (ii) exceed 150%.

 

39

--------------------------------------------------------------------------------


 

cc.                     Lender Insurance Authority.  In the event that Seller
has on the date hereof or subsequently receives Lender Insurance Authority, (i)
such authority shall not be revoked or suspended.

 

dd.                   Quality Control.  Seller shall maintain an internal
quality control program that verifies, on a regular basis, the existence and
accuracy of all legal documents, credit documents, property appraisals, and
underwriting decisions related to Mortgage Loans and shall provide a report on
the results of such quality control program in the Officer’s Compliance
Certificate provided pursuant to Section 17(b)(3).  Such program shall be
capable of evaluating and monitoring the overall quality of Seller’s loan
production and servicing activities.  Such program shall (i) ensure that the
Mortgage Loans are originated and serviced in accordance with prudent mortgage
banking practices and accounting principles; (ii) guard against dishonest,
fraudulent, or negligent acts; and (iii) guard against errors and omissions by
officers, employees, or other authorized persons.

 

ee.                     Financial Covenants.  Seller shall at all times comply
with all financial covenants and/or financial ratios set forth in Section 2 of
the Pricing Side Letter.

 

15.                               Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

a.              Payment Failure.  Failure of Seller to (i) make any payment of
Price Differential or Repurchase Price or any other sum which has become due, on
a Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document evidencing or securing
Indebtedness of Seller to Buyer or to any Affiliate of Buyer, or (ii) cure any
Margin Deficit when due pursuant to Section 6 hereof.

 

b.              Cross Default.  (i) Seller or any Affiliates thereof shall be in
default under any Indebtedness, in the aggregate, in excess of the lesser of (a)
$3,000,000, or (b) 50% of the Adjusted Net Worth of Seller or any Affiliate
thereof which default (1) involves the failure to pay a matured obligation, or
(2) permits the acceleration of the maturity of obligations by any other party
to or beneficiary with respect to such Indebtedness; (ii) any Guarantor or any
Affiliates thereof shall be in default under any Indebtedness, in the aggregate,
in excess of $3,000,000 which default (1) involves the failure to pay a matured
obligation, or (2) permits the acceleration of the maturity of obligations by
any other party to or beneficiary with respect to such Indebtedness; (iii)
Seller or any Affiliates thereof shall be in default under (a) any other
contract or contracts, in the aggregate in excess of the lesser of $3,000,000 or
(b) 50% of the Adjusted Net Worth of Seller or any Affiliate thereof to which
Seller or any Affiliate thereof is a party which default (1) involves the
failure to pay a

 

40

--------------------------------------------------------------------------------


 

matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract or (iv) any
Guarantor or any Affiliates thereof shall be in default under any other contract
or contracts, in the aggregate in excess of $3,000,000 to which any Guarantor or
any Affiliate thereof is a party which default (1) involves the failure to pay a
matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract              .

 

c.               Assignment.  Assignment or attempted assignment by Seller of
this Agreement or any rights hereunder without first obtaining the specific
written consent of Buyer, or the granting by Seller of any security interest,
lien or other encumbrances on any Purchased Mortgage Loans to any person other
than Buyer.

 

d.              Insolvency.  An Act of Insolvency shall have occurred with
respect to Seller, any Guarantor or any Affiliate.

 

e.               Material Adverse Effect.  A Material Adverse Effect shall have
occurred.

 

f.                Breach of Financial Representation or Covenant or Obligation.
A breach by (i) Seller of any of the representations, warranties or covenants or
obligations set forth in Sections 13(a)(1), 13(a)(7), 13(a)(12), 13(a)(19),
13(a)(23), 14(b), 14(m), 14(o), 14(s), 14(t), 14(x), 14(z) or 14(ee) of this
Agreement or (ii) any Guarantor of any of the representations, warranties or
covenants or obligations set forth in Sections 9(a), 9(e), 10(b), 10(d), 10(g)
or 10(i) of the Guaranty.

 

g.               Breach of Non-Financial Representation or Covenant.  A breach
by Seller or any Guarantor of any other material representation, warranty or
covenant set forth in this Agreement or the Guaranty, as applicable (and not
otherwise specified in Section 15(f) above), if such breach is not cured within
five (5) Business Days of Seller’s or any Guarantor’s knowledge thereof (other
than the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Market Value, the existence
of a Margin Deficit and the obligation to repurchase such Mortgage Loan) unless
(i) such party shall have made any such representations and warranties with
knowledge that they were materially false or misleading at the time made, (ii)
any such representations and warranties have been determined by Buyer in its
sole good faith discretion to be materially false or misleading on a regular
basis, or (iii) Buyer, in its sole good faith discretion, determines that such
breach of a material representation, warranty or covenant materially and
adversely affects (A) the condition (financial or otherwise) of such party, its
Subsidiaries or Affiliates; or (B) Buyer’s determination to enter into this
Agreement or Transactions with such party, then such breach shall constitute an
immediate Event of Default and Seller shall have no cure right hereunder).

 

h.              Change of Control.  The occurrence of a Change in Control.

 

41

--------------------------------------------------------------------------------


 

i.                  Failure to Transfer.  Seller fails to transfer the Purchased
Mortgage Loans to Buyer on the applicable Purchase Date (provided Buyer has
tendered the related Purchase Price).

 

j.                 Judgment.  A final judgment or judgments for the payment of
money in excess of the lesser of (a) $3,000,000 or (b) 50% of the Adjusted Net
Worth of Seller or any Guarantor in the aggregate shall be rendered against the
Seller or any Guarantor or any Affiliate thereof by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof.

 

k.              Government Action.  Any Governmental Authority or any person,
agency or entity acting or purporting to act under governmental authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of Seller, any Guarantor
or any Affiliate thereof, or shall have taken any action to displace the
management of Seller, any Guarantor or any Affiliate thereof, or to materially
curtail its authority in the conduct of the business of Seller, any Guarantor or
any Affiliate thereof, or takes any action in the nature of enforcement to
remove, limit or restrict the approval of Seller or Affiliate as an issuer,
buyer or a seller/servicer of Mortgage Loans or securities backed thereby, and
such action provided for in this Section 15(k) (i) is to be determined by Buyer
in its sole good faith discretion to be materially adverse to Buyer, Seller, any
Guarantor, the Repurchase Assets or Seller’s or any Guarantor’s ability to
perform under the Program Agreements and (ii) shall not have been discontinued
or stayed within 30 days.

 

l.                  Inability to Perform.  An officer of Seller or any Guarantor
shall admit its inability to, or its intention not to, perform any of Seller’s
Obligations hereunder or any Guarantor’s obligations hereunder or under the
Guaranty.

 

m.          Security Interest.  This Agreement shall for any reason cease to
create a valid, first priority security interest in any material portion of the
Purchased Mortgage Loans or other Repurchase Assets purported to be covered
hereby.

 

n.              Financial Statements.  Seller’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller as a “going
concern” or a reference of similar import.

 

o.              Guarantor Breach.  Any “event of default” by any Guarantor under
the Guaranty, any repudiation of the Guaranty by any Guarantor, or if the
Guaranty is not enforceable against any Guarantor.

 

42

--------------------------------------------------------------------------------


 

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

16.                               Remedies Upon Default

 

In the event that an Event of Default shall have occurred:

 

a.              Buyer may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency of Seller
or any Affiliate), declare an Event of Default to have occurred hereunder and,
upon the exercise or deemed exercise of such option, the Repurchase Date for
each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled).  Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to Seller and
Guarantors of the exercise of such option as promptly as practicable.

 

b.              If Buyer exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Section, (i) Seller’s obligations in
such Transactions to repurchase all Purchased Mortgage Loans, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with subparagraph
(a) of this Section, shall thereupon become immediately due and payable, (ii)
all Income paid after such exercise or deemed exercise shall be retained by
Buyer and applied, in Buyer’s sole discretion, to the aggregate unpaid
Repurchase Prices for all outstanding Transactions and any other amounts owing
by Seller to Buyer hereunder, and (iii) Seller shall immediately deliver to
Buyer the Mortgage Files relating to any Purchased Mortgage Loans subject to
such Transactions then in Seller’s possession or control.

 

c.               Buyer also shall have the right to obtain physical possession,
and to commence an action to obtain physical possession, of all Records and
files of Seller relating to the Purchased Mortgage Loans and all documents
relating to the Purchased Mortgage Loans (including, without limitation, any
legal, credit or servicing files with respect to the Purchased Mortgage Loans)
which are then or may thereafter come in to the possession of Seller or any
third party acting for Seller.  To obtain physical possession of any Purchased
Mortgage Loans held by Custodian, Buyer shall present to Custodian a Trust
Receipt.  Without limiting the rights of Buyer hereto to pursue all other legal
and equitable rights available to Buyer for Seller’s failure to perform its
obligations under this Agreement, Seller acknowledges and agrees that the remedy
at law for any failure to perform obligations hereunder would be inadequate and
Buyer shall be entitled to specific performance, injunctive relief, or other
equitable remedies in the event of any such failure. The availability of these
remedies shall not prohibit Buyer from pursuing any other remedies for such
breach, including the recovery of monetary damages.

 

43

--------------------------------------------------------------------------------


 

d.              Buyer shall have the right to direct all servicers then
servicing any Purchased Mortgage Loans to remit all collections thereon to
Buyer, and if any such payments are received by Seller, Seller shall not
commingle the amounts received with other funds of Seller and shall promptly pay
them over to Buyer.  Buyer shall also have the right to terminate any one or all
of the servicers then servicing any Purchased Mortgage Loans with or without
cause.  In addition, Buyer shall have the right to immediately sell the
Purchased Mortgage Loans and liquidate all Repurchase Assets.  Such disposition
of Purchased Mortgage Loans may be, at Buyer’s option, on either a
servicing-released or a servicing-retained basis.  Buyer shall not be required
to give any warranties as to the Purchased Mortgage Loans with respect to any
such disposition thereof.  Buyer may specifically disclaim or modify any
warranties of title or the like relating to the Purchased Mortgage Loans.  The
foregoing procedure for disposition of the Purchased Mortgage Loans and
liquidation of the Repurchase Assets shall not be considered to adversely affect
the commercial reasonableness of any sale thereof.  Seller agrees that it would
not be commercially unreasonable for Buyer to dispose of the Purchased Mortgage
Loans or the Repurchase Assets or any portion thereof by using Internet sites
that provide for the auction of assets similar to the Purchased Mortgage Loans
or the Repurchase Assets, or that have the reasonable capability of doing so, or
that match buyers and sellers of assets.  Buyer shall be entitled to place the
Purchased Mortgage Loans in a pool for issuance of mortgage-backed securities at
the then-prevailing price for such securities and to sell such securities for
such prevailing price in the open market.  Buyer shall also be entitled to sell
any or all of such Mortgage Loans individually for the prevailing price. Buyer
shall also be entitled, in its sole discretion to elect, in lieu of selling all
or a portion of such Purchased Mortgage Loans, to give the Seller credit for
such Purchased Mortgage Loans and the Repurchase Assets in an amount equal to
the Market Value of the Purchased Mortgage Loans against the aggregate unpaid
Repurchase Price and any other amounts owing by the Seller hereunder.

 

e.               Upon the happening of one or more Events of Default, Buyer may
apply any proceeds from the liquidation of the Purchased Mortgage Loans and
Repurchase Assets to the Repurchase Prices hereunder and all other Obligations
in the manner Buyer deems appropriate in its sole discretion.

 

f.                Seller shall be liable to Buyer for (i) the amount of all
reasonable legal or other expenses (including, without limitation, all costs and
expenses of Buyer in connection with the enforcement of this Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge

 

44

--------------------------------------------------------------------------------


 

transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.

 

g.               To the extent permitted by applicable law, Seller shall be
liable to Buyer for interest on any amounts owing by Seller hereunder, from the
date Seller becomes liable for such amounts hereunder until such amounts are (i)
paid in full by Seller or (ii) satisfied in full by the exercise of Buyer’s
rights hereunder.  Interest on any sum payable by Seller under this Section
16(g) shall accrue at a rate equal to the Post-Default Rate.

 

h.              Buyer shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

 

i.                  Buyer may exercise one or more of the remedies available to
Buyer immediately upon the occurrence of an Event of Default and, except to the
extent provided in subsections (a) and (d) of this Section, at any time
thereafter without notice to Seller.  All rights and remedies arising under this
Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.

 

j.                 Buyer may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Buyer to enforce its rights by
judicial process.  Seller also waives any defense (other than a defense of
payment or performance) Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies.  Seller recognizes
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm’s
length.

 

k.              Buyer shall have the right to perform reasonable due diligence
with respect to Seller and the Mortgage Loans, which review shall be at the
expense of Seller.

 

17.                               Reports

 

a.              Default Notices.  Seller shall furnish to Buyer (i) promptly,
copies of any material and adverse notices (including, without limitation,
notices of defaults, breaches, potential defaults or potential breaches) and any
material financial information that is not otherwise required to be provided by
Seller hereunder which is given to Seller’s lenders and (ii) immediately, notice
of the occurrence of any (A) Event of Default hereunder, (B) default or breach
by Seller or Servicer of any obligation under any Program Agreement or any
material contract or agreement of Seller or Servicer or (C) event or
circumstance that such party reasonably expects has resulted in, or will, with

 

45

--------------------------------------------------------------------------------


 

the passage of time, result in, a Material Adverse Effect or an Event of Default
or such a default or breach by such party.

 

b.              Financial Notices.  Seller shall furnish to Buyer:

 

(1)                     as soon as available and in any event within thirty (30)
calendar days after the end of each calendar month, the unaudited consolidated
balance sheets of Seller and its consolidated Subsidiaries as at the end of such
period and the related unaudited consolidated statements of income and retained
earnings and of cash flows for the Seller and its consolidated Subsidiaries for
such period and the portion of the fiscal year through the end of such period,
accompanied by a certificate of a Responsible Officer of Seller, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of Seller and its consolidated Subsidiaries in accordance
with GAAP (other than solely with respect to footnotes, year-end adjustments and
cash flow statements) consistently applied, as at the end of, and for, such
period;

 

(2)                     as soon as available and in any event within ninety (90)
days after the end of each fiscal year of Seller, the consolidated balance
sheets of Seller and its consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income and retained earnings and
of cash flows for the Seller and its consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be acceptable to Buyer in its sole discretion, shall have no “going
concern” qualification and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Seller and its respective consolidated Subsidiaries as at the end
of, and for, such fiscal year in accordance with GAAP;

 

(3)                     at the time the Seller furnishes each set of financial
statements pursuant to Section 17(b)(1) or (2) above, an Officer’s Compliance
Certificate of a Responsible Officer of Seller in the form attached as Exhibit A
to the Pricing Side Letter.

 

(4)                     [Reserved]

 

(5)                     as soon as available and in any event within thirty (30)
days of receipt thereof;

 

(a)                     if applicable, copies of any 10-Ks, 10-Qs, registration
statements and other “corporate finance” SEC filings (other than 8-Ks) by
Seller, within 5 Business Days of their filing with the SEC; provided, that,
Seller or any Affiliate thereof will provide Buyer with a copy of the annual
10-K filed with

 

46

--------------------------------------------------------------------------------

 

the SEC by Seller or any Affiliate thereof, no later than 90 days after the end
of the year;

 

(b)                     copies of relevant portions of all final written Agency,
FHA, VA, Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or
(iii) “report cards,” “grades” or other classifications of the quality of
Seller’s operations;

 

(c)                      such other information regarding the financial
condition, operations, or business of the Seller as Buyer may reasonably
request; and

 

(d)                     the particulars of any Event of Termination in
reasonable detail.

 

c.               Notices of Certain Events.  As soon as possible and in any
event within five (5) Business Days of knowledge thereof, Seller shall furnish
to Buyer notice of the following events:

 

(1)                     a change in the insurance coverage required of Seller,
Servicer or any other Person pursuant to any Program Agreement, with a copy of
evidence of same attached;

 

(2)                     any material dispute, litigation, investigation,
proceeding or suspension between Seller or Servicer, on the one hand, and any
Governmental Authority or any Person;

 

(3)                     any material change in accounting policies or financial
reporting practices of Seller or Servicer;

 

(4)                     with respect to any Purchased Mortgage Loan, that the
underlying Mortgaged Property has been materially damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty, or
otherwise damaged so as to affect adversely the value of such Mortgaged Loan;

 

(5)                     any material issues raised upon examination of Seller or
Seller’s facilities by any Governmental Authority;

 

(6)                     any material change in the Indebtedness of the Seller,
including, without limitation, any default, renewal, non-renewal, termination,
increase in available amount or decrease in available amount related thereto;

 

47

--------------------------------------------------------------------------------


 

(7)                     any default related to any Repurchase Asset or any lien
or security interest (other than security interests created hereby or by the
other Program Agreements) on, or claim asserted against, any of the Purchased
Mortgage Loans;

 

(8)                     any other event, circumstance or condition that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect with respect to Seller or Servicer; and

 

(9)                     the occurrence of any material employment dispute and a
description of the strategy for resolving it that could reasonably be expected
to result in a Material Adverse Effect.

 

d.              Portfolio Performance Data.  On the Reporting Date of each
calendar month, Seller will furnish to Buyer (i) in the event the Mortgage Loans
are serviced on a “retained” basis, an electronic Mortgage Loan performance
data, including, without limitation, delinquency reports and volume information,
broken down by product (i.e., delinquency, foreclosure and net charge-off
reports) and (ii) electronically, in a format mutually acceptable to Buyer and
Seller, servicing information, including, without limitation, those fields
reasonably requested by Buyer from time to time, on a loan-by-loan basis and in
the aggregate, with respect to the Purchased Mortgage Loans serviced by Seller
or any Servicer for the month (or any portion thereof) prior to the Reporting
Date.  In addition to the foregoing information on each Reporting Date, Seller
will furnish to Buyer such information upon (i) the occurrence and continuation
of an Event of Default and (ii) upon any Purchased Mortgage Loan becoming an
Aged Loan.

 

e.               Other Reports. Seller shall deliver to Buyer any other reports
or information reasonably requested by Buyer or as otherwise required pursuant
to this Agreement.

 

18.                               Repurchase Transactions

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Mortgage Loans or otherwise pledge, hypothecate, assign, transfer or
otherwise convey the Purchased Mortgage Loans with a counterparty of Buyer’s
choice.  Unless an Event of Default shall have occurred, no such transaction
shall relieve Buyer of its obligations to transfer Purchased Mortgage Loans to
Seller pursuant to Section 4 hereof, or of Buyer’s obligation to credit or pay
Income to, or apply Income to the obligations of, Seller pursuant to Section 7
hereof.  In the event Buyer engages in a repurchase transaction with any of the
Purchased Mortgage Loans or otherwise pledges or hypothecates any of the
Purchased Mortgage Loans, Buyer shall have the right to assign to Buyer’s
counterparty any of the applicable representations or warranties herein and the
remedies for breach thereof, as they relate to the Purchased Mortgage Loans that
are subject to such repurchase transaction.

 

48

--------------------------------------------------------------------------------


 

19.                               Single Agreement

 

Buyer and Seller acknowledge they have and will enter into each Transaction
hereunder, in consideration of and in reliance upon the fact that, all
Transactions hereunder constitute a single business and contractual relationship
and have been made in consideration of each other.  Accordingly, each of Buyer
and Seller agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set-off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

20.                               Notices and Other Communications

 

Any and all notices (with the exception of Transaction Requests or Purchase
Confirmations, which shall be delivered via facsimile only), statements, demands
or other communications hereunder may be given by a party to the other by mail,
email, facsimile, messenger or otherwise to the address specified below, or so
sent to such party at any other place specified in a notice of change of address
hereafter received by the other.  All notices, demands and requests hereunder
may be made orally, to be confirmed promptly in writing, or by other
communication as specified in the preceding sentence.  In all cases, to the
extent that the related individual set forth in the respective “Attention” line
is no longer employed by the respective Person, such notice may be given to the
attention of a Responsible Officer of the respective Person or to the attention
of such individual or individuals as subsequently notified in writing by a
Responsible Officer of the respective Person.

 

If to Seller:

 

Home Loan Center, Inc. d/b/a LendingTree Loans

163 Technology Drive

Irvine, CA 92618

Attention: Rian Furey, Chief Operating Officer

Phone Number: 949-579-8362

Fax Number: 949-579-8462

Email: Rian.Furey@lendingtree.com

 

with a copy to:

 

Home Loan Center, Inc. d/b/a LendingTree Loans

163 Technology Drive

Irvine, CA 92618

Attention: Ken Block, General Counsel

Phone Number: 949-255-7513

Fax Number: 949-255-7613

 

49

--------------------------------------------------------------------------------


 

Email: Ken.Block@lendingtree.com

 

If to Tree.com, Inc.:

 

Tree.com, Inc.

11115 Rushmore Drive

Charlotte, NC 28277

Attention: Douglas Lebda, Chief Executive Officer

Phone Number: 704-944-8501

Fax Number: 949-255-5155

 

If to LendingTree, LLC:

 

LendingTree, LLC

11115 Rushmore Drive

Charlotte, NC 28277

Attention: Douglas Lebda, Chief Executive Officer

Phone Number: 704-944-8501

Fax Number: 949-255-5155

 

If to LendingTree Holdings Corp.:

 

LendingTree Holdings Corp.

11115 Rushmore Drive

Charlotte, NC 28277

Attention: Douglas Lebda, Chief Executive Officer

Phone Number: 704-944-8501

Fax Number: 949-255-5155

 

If to Buyer:

 

For Transaction Requests and Purchase Confirmations:

 

CSFBMC LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, New York  10010

Attention: Christopher Bergs, Resi Mortgage Warehouse Ops

Phone:  212-538-5087

E-mail: christopher.bergs@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

 

50

--------------------------------------------------------------------------------


 

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention: Bruce Kaiserman

E-mail: bruce.kaiserman@credit-suisse.com

 

For all other Notices:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

Attention:  Margaret Dellafera

New York, New York  10010

Phone Number: 212-325-6471

Fax Number:  212-743-4810

E-mail: margaret.dellafera@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 9th Floor

New York, NY 10010

Attention: Legal Department—RMBS Warehouse Lending

Fax Number: (212) 322-2376

 

21.                               Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

22.                               Non assignability

 

The Program Agreements are not assignable by Seller.  Buyer may from time to
time assign all or a portion of its rights and obligations under this Agreement
and the Program Agreements; provided, however that Buyer shall maintain as agent
of Seller, for review by Seller upon written request, a register of assignees
and a copy of an executed assignment and acceptance by Buyer and assignee
(“Assignment and Acceptance”), specifying the percentage or portion of such
rights and obligations assigned.  Upon such assignment, (a) such assignee shall
be a party hereto and to each Program Agreement to the extent of the percentage
or portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Buyer hereunder, and (b) Buyer shall, to
the extent that such rights and obligations have been so assigned by it to
either (i) an Affiliate of Buyer which assumes the obligations of Buyer or (ii) 
another Person approved by Seller (such approval not to be unreasonably
withheld) which assumes the obligations of Buyer, be released from its
obligations hereunder and under the

 

51

--------------------------------------------------------------------------------


 

Program Agreements.  Unless otherwise stated in the Assignment and Acceptance,
Seller shall continue to take directions solely from Buyer unless otherwise
notified by Buyer in writing.  Buyer may distribute to any prospective assignee
any document or other information delivered to Buyer by Seller.

 

23.                               Set-off

 

In addition to any rights and remedies of the Buyer hereunder and by law, upon
the occurrence and continuation of an Event of Default the Buyer shall have the
right, without prior notice to the Seller, any such notice being expressly
waived by the Seller to the extent permitted by applicable law to set-off and
appropriate and apply against any Obligation from Seller or any Affiliate
thereof to Buyer or any of its Affiliates any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
obligation (including to return excess margin), credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from the
Buyer or any Affiliate thereof to or for the credit or the account of the Seller
or any Affiliate thereof.  The Buyer agrees promptly to notify the Seller after
any such set off and application made by the Buyer; provided that the failure to
give such notice shall not affect the validity of such set off and application.

 

24.                               Binding Effect; Governing Law; Jurisdiction

 

a.              This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

b.              SELLER HEREBY WAIVES TRIAL BY JURY.  SELLER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO,
EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH
RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

 

52

--------------------------------------------------------------------------------


 

25.                               No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

 

26.                               Intent

 

a.              The parties recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended and that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code.

 

b.              It is understood that either party’s right to liquidate
Purchased Mortgage Loans delivered to it in connection with Transactions
hereunder or to exercise any other remedies pursuant to Section 16 hereof is a
contractual right to liquidate such Transaction as described in Sections 555 and
559 of Title 11 of the United States Code, as amended.

 

c.               The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

d.              It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

e.               This Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 555 and Section 559 under
the Bankruptcy Code.

 

f.                Each party agrees that this Agreement is intended to create
mutuality of obligations among the parties, and as such, the Agreement
constitutes a

 

53

--------------------------------------------------------------------------------


 

contract which (i) is between all of the parties and (ii) places each party in
the same right and capacity.

 

27.                               Disclosure Relating to Certain Federal
Protections

 

The parties acknowledge that they have been advised that:

 

a.              in the case of Transactions in which one of the parties is a
broker or dealer registered with the SEC under Section 15 of the 1934 Act, the
Securities Investor Protection Corporation has taken the position that the
provisions of the SIPA do not protect the other party with respect to any
Transaction hereunder;

 

b.              in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

 

c.               in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

28.                               Power of Attorney

 

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate.  Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to execute any such financing statement or statements
in Seller’s name and to perform all other acts which Buyer deems appropriate to
perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Repurchase Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of Seller as its agent and attorney-in-fact.  This agency and power of attorney
is coupled with an interest and is irrevocable without Buyer’s consent. 
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Default hereunder.
Seller shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section 28.  In addition the foregoing, the Seller
agrees to execute a Power of Attorney, in the form of Exhibit D hereto, to be
delivered on the date hereof.

 

29.                               Buyer May Act Through Affiliates

 

Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder.

 

54

--------------------------------------------------------------------------------


 

30.                               Indemnification; Obligations

 

a.              Seller agrees to hold Buyer and each of its respective
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) harmless from and indemnify each Indemnified Party (and
will reimburse each Indemnified Party as the same is incurred) against all
liabilities, losses, damages, judgments, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) of any kind which may be
imposed on, incurred by, or asserted against any Indemnified Party relating to
or arising out of this Agreement, any Transaction Request, Purchase
Confirmation, any Program Agreement or any transaction contemplated hereby or
thereby resulting from anything other than the Indemnified Party’s gross
negligence or willful misconduct.  Seller also agrees to reimburse each
Indemnified Party for all reasonable expenses in connection with the enforcement
of this Agreement and the exercise of any right or remedy provided for herein,
any Transaction Request, Purchase Confirmation and any Program Agreement,
including, without limitation, the reasonable fees and disbursements of
counsel.  Seller’s agreements in this Section 30 shall survive the payment in
full of the Repurchase Price and the expiration or termination of this
Agreement.  Seller hereby acknowledges that its obligations hereunder are
recourse obligations of Seller and are not limited to recoveries each
Indemnified Party may have with respect to the Purchased Mortgage Loans.  Seller
also agrees not to assert any claim against Buyer or any of its Affiliates, or
any of their respective officers, directors, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the facility established
hereunder, the actual or proposed use of the proceeds of the Transactions, this
Agreement or any of the transactions contemplated thereby.  THE FOREGOING
INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT
LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF THE INDEMNIFIED PARTIES.

 

b.              Without limitation to the provisions of Section 4, if any
payment of the Repurchase Price of any Transaction is made by Seller other than
on the then scheduled Repurchase Date thereto as a result of an acceleration of
the Repurchase Date pursuant to Section 16 or for any other reason, Seller
shall, upon demand by Buyer, pay to Buyer an amount sufficient to compensate
Buyer for any losses, costs or expenses that it may reasonably incur as of a
result of such payment.

 

c.               Without limiting the provisions of Section 30(a) hereof, if
Seller fails to pay when due any costs, expenses or other amounts payable by it
under this Agreement, including, without limitation, fees and expenses of
counsel and indemnities, such amount may be paid on behalf of Seller by Buyer,
in its sole discretion.

 

55

--------------------------------------------------------------------------------


 

31.                               Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

 

32.                               Confidentiality

 

a.              This Agreement and its terms, provisions, supplements and
amendments, and notices hereunder, are proprietary to Buyer and shall be held by
Seller in strict confidence and shall not be disclosed to any third party
without the written consent of Buyer except for (i) disclosure to Seller’s
direct and indirect Affiliates and Subsidiaries, attorneys or accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, or (ii)  disclosure required by law, rule,
regulation or order of a court or other regulatory body.  Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Program
Agreement, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Seller may not disclose the name of or identifying information with respect
to Buyer or any pricing terms (including, without limitation, the Pricing Rate,
Non-Utilization Fee, Purchase Price Percentage and Purchase Price) or other
nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of the Buyer.

 

b.              Notwithstanding anything in this Agreement to the contrary, the
Seller and the Buyer shall comply with all applicable local, state and federal
laws, including, without limitation, all privacy and data protection law,
rules and regulations that are applicable to the Purchased Mortgage Loans and/or
any applicable terms of this Agreement (the “Confidential Information”).  The
Seller and the Buyer understand that the Confidential Information may contain
“nonpublic personal information”, as that term is defined in Section 509(4) of
the Gramm-Leach-Bliley Act (the “Act”), and the Seller and the Buyer agree to
maintain such nonpublic personal information that it receives hereunder in
accordance with the Act and other applicable federal and state privacy laws. 
The Seller shall implement such physical and other security measures as shall be
necessary to (a) ensure the security and confidentiality of the “nonpublic
personal information” of the “customers” and “consumers” (as those terms are
defined in the Act) of Buyer or any Affiliate of Buyer which the Seller holds,
(b) protect against any threats or hazards to the security and integrity of such

 

56

--------------------------------------------------------------------------------

 

nonpublic personal information, and (c) protect against any unauthorized access
to or use of such nonpublic personal information. The Seller represents and
warrants that it has implemented appropriate measures to meet the objectives of
Section 501(b) of the Act and of the applicable standards adopted pursuant
thereto, as now or hereafter in effect.  Upon request, the Seller will provide
evidence reasonably satisfactory to allow Buyer to confirm that the providing
party has satisfied its obligations as required under this Section.  Without
limitation, this may include Buyer’s review of audits, summaries of test
results, and other equivalent evaluations of the Seller.  The Seller shall
notify Buyer immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Buyer or any Affiliate of Buyer provided directly to
the Seller by Buyer or such Affiliate.  The Seller shall provide such notice to
Buyer by personal delivery, by facsimile with confirmation of receipt, or by
overnight courier with confirmation of receipt to the applicable requesting
individual.

 

33.                               Recording of Communications

 

Buyer and Seller shall have the right (but not the obligation) from time to time
to make or cause to be made tape recordings of communications between its
employees and those of the other party with respect to Transactions.  Buyer and
Seller consent to the admissibility of such tape recordings in any court,
arbitration, or other proceedings.  The parties agree that a duly authenticated
transcript of such a tape recording shall be deemed to be a writing conclusively
evidencing the parties’ agreement.

 

34.                               [Reserved]

 

35.                               Non-Utilization Fee

 

Seller shall pay to Buyer in immediately available funds, no later than the
Price Differential Payment Date following the end of each calendar quarter, a
non-refundable Non-Utilization Fee.  All payments of the Non-Utilization Fee
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Buyer at such account designated by Buyer.

 

36.                               Periodic Due Diligence Review

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Seller and the Mortgage Loans, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, for the purpose of performing quality control review of the
Mortgage Loans or otherwise, and Seller agrees that upon reasonable (but no less
than one (1) Business Day’s) prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
and all documents, data, records, agreements, instruments or information
relating to such Mortgage Loans (including, without

 

57

--------------------------------------------------------------------------------


 

limitation, quality control review) in the possession or under the control of
Seller and/or the Custodian.  Seller also shall make available to Buyer a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Mortgage Files and the Mortgage Loans.  Without
limiting the generality of the foregoing, Seller acknowledges that Buyer may
purchase Mortgage Loans from Seller based solely upon the information provided
by Seller to Buyer in the Mortgage Loan Schedule and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Mortgage Loans purchased in a Transaction, including, without
limitation, ordering Broker’s price opinions, new credit reports and new
appraisals on the related Mortgaged Properties and otherwise re-generating the
information used to originate such Mortgage Loan.  Buyer may underwrite such
Mortgage Loans itself or engage a mutually agreed upon third party underwriter
to perform such underwriting.  Seller agrees to cooperate with Buyer and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing Buyer and any third party underwriter with access to any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession, or under the control, of Seller.  Seller
further agrees that Seller shall pay all out-of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this
Section 36 in an amount not to exceed the Due Diligence Cap; provided that the
Due Diligence Cap shall not apply upon the occurrence of an Event of Default.

 

37.                               Authorizations

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer, as the case may be, under
this Agreement.

 

38.                               Acknowledgement Of Anti-Predatory Lending
Policies

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

39.                               Documents Mutually Drafted

 

The Seller and the Buyer agree that this Agreement and each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.

 

40.                               General Interpretive Principles

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

a.              the terms defined in this Agreement have the meanings assigned
to them in this Agreement and include the plural as well as the singular, and
the use of any gender herein shall be deemed to include the other gender;

 

b.              accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;

 

58

--------------------------------------------------------------------------------


 

c.               references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

d.              a reference to a Subsection without further reference to a
Section is a reference to such Subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to Paragraphs and
other subdivisions;

 

e.               the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;

 

f.                the term “include” or “including” shall mean without
limitation by reason of enumeration;

 

g.               all times specified herein or in any other Program Agreement 
(unless expressly specified otherwise) are local times in New York, New York
unless otherwise stated; and

 

h.              all references herein or in any Program Agreement to “good
faith” means good faith as defined in Section 1-201(19) of the UCC as in effect
in the State of New York.

 

[Signature Page Follows]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Home Loan Center, Inc. d/b/a LendingTree Loans, as Seller

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

 

(a)                                 Payments Current.  All payments required to
be made up to the Purchase Date for the Mortgage Loan under the terms of the
Mortgage Note have been made and credited.  No payment required under the
Mortgage Loan is delinquent nor has any payment under the Mortgage Loan been
delinquent at any time since the origination of the Mortgage Loan.  The first
Monthly Payment shall be made, or shall have been made, with respect to the
Mortgage Loan on its Due Date or within the grace period, all in accordance with
the terms of the related Mortgage Note.

 

(b)                                 No Outstanding Charges.  All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid, or an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable.  Neither Seller nor the Qualified
Originator from which Seller acquired the Mortgage Loan has advanced funds, or
induced, solicited or knowingly received any advance of funds by a party other
than the Mortgagor, directly or indirectly, for the payment of any amount
required under the Mortgage Loan, except for interest accruing from the date of
the Mortgage Note or date of disbursement of the proceeds of the Mortgage Loan,
whichever is earlier, to the day which precedes by one month the Due Date of the
first installment of principal and/or interest thereunder.

 

(c)                                  Original Terms Unmodified.  The terms of
the Mortgage Note and Mortgage have not been impaired, waived, altered or
modified in any respect, from the date of origination; except by a written
instrument which has been recorded, if necessary to protect the interests of
Buyer, and which has been delivered to the Custodian and the terms of which are
reflected in the Custodial Mortgage Loan Schedule.  The substance of any such
waiver, alteration or modification has been approved by the title insurer, to
the extent required, and its terms are reflected on the Custodial Mortgage Loan
Schedule.  No Mortgagor in respect of the Mortgage Loan has been released, in
whole or in part, except in connection with an assumption agreement approved by
the title insurer, to the extent required by such policy, and which assumption
agreement is part of the Mortgage File delivered to the Custodian and the terms
of which are reflected in the Custodial Mortgage Loan Schedule.

 

(d)                                 No Defenses.  The Mortgage Loan is not
subject to any right of rescission, set-off, counterclaim or defense, including,
without limitation, the defense of usury, nor will the operation of any of the
terms of the Mortgage Note or the Mortgage,

 

Schedule 1-1

--------------------------------------------------------------------------------


 

or the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto, and no
Mortgagor in respect of the Mortgage Loan was a debtor in any state or Federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated.  Mortgagor did not have a prior bankruptcy, except as permitted
under the Underwriting Guidelines.  Mortgagor did not previously own property
that was the subject of a foreclosure during the time the Mortgagor was the
owner of record, except as permitted under the Underwriting Guidelines.  Seller
has no knowledge nor has it received any notice that any Mortgagor in respect of
the Mortgage Loan is a debtor in any state or federal bankruptcy or insolvency
proceeding.  Seller has no knowledge of any circumstances or condition with
respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that could reasonably be expected to cause investors
to regard the Mortgage Loan as an unacceptable investment, cause the Mortgage
Loan to become delinquent or materially adversely affect the value or
marketability of the Mortgage Loan.

 

(e)                                  Hazard Insurance.  The Mortgaged Property
is insured by a fire and extended perils insurance policy, issued by a Qualified
Insurer, and such other hazards as are customary in the area where the Mortgaged
Property is located, and to the extent required by Seller as of the date of
origination consistent with the Underwriting Guidelines, against earthquake and
other risks insured against by Persons operating like properties in the locality
of the Mortgaged Property, in an amount not less than the greatest of (i) 100%
of the replacement cost of all improvements to the Mortgaged Property, (ii) the
outstanding principal balance of the Mortgage Loan, or (iii) the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines.  If any portion of the Mortgaged Property is in an area identified
by any federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Mortgage Loan (2) the
full insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974.  All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming Seller, its successors and assigns (including, without limitation,
subsequent owners of the Mortgage Loan), as mortgagee, and may not be reduced,
terminated or canceled without 30 days’ prior written notice to the mortgagee. 
No such notice has been received by Seller.  All premiums on such insurance
policy have been paid.  The related Mortgage obligates the Mortgagor to maintain
all such insurance and, at such Mortgagor’s failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from such Mortgagor.  Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the

 

Schedule 1-2

--------------------------------------------------------------------------------


 

common facilities of a planned unit development.  The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and
effect.  Seller has not engaged in, and has no knowledge of the Mortgagor’s
having engaged in, any act or omission which would impair the coverage of any
such policy, the benefits of the endorsement provided for herein, or the
validity and binding effect of either including, without limitation, no unlawful
fee, commission, kickback or other unlawful compensation or value of any kind
has been or will be received, retained or realized by any attorney, firm or
other Person, and no such unlawful items have been received, retained or
realized by Seller.

 

(f)                                   Environmental Compliance.  There does not
exist on the Mortgaged Property any hazardous substances, hazardous wastes or
solid wastes, as such terms are defined in the Comprehensive Environmental
Response Compensation and Liability Act, the Resource Conservation and Recovery
Act of 1976, or other applicable federal, state or local environmental laws
including, without limitation, asbestos, in each case in excess of the permitted
limits and allowances set forth in such environmental laws to the extent such
laws are applicable to the Mortgaged Property.  There is no pending action or
proceeding directly involving the Mortgaged Property in which compliance with
any environmental law, rule or regulation is an issue; there is no violation of
any applicable environmental law (including, without limitation, asbestos),
rule or regulation with respect to the Mortgaged Property; and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property.

 

(g)                                  Compliance with Applicable Laws.  Any and
all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity or disclosure laws applicable to the
Mortgage Loan have been complied with, the consummation of the transactions
contemplated hereby will not involve the violation of any such laws or
regulations, and Seller shall maintain or shall cause its agent to maintain in
its possession, available for the inspection of Buyer, and shall deliver to
Buyer, upon demand, evidence of compliance with all such requirements.

 

(h)                                 No Satisfaction of Mortgage.  The Mortgage
has not been satisfied, canceled, subordinated or rescinded, in whole or in
part, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission.  Seller has
not waived the performance by the Mortgagor of any action, if the Mortgagor’s
failure to perform such action would cause the Mortgage Loan to be in default,
nor has Seller waived any default resulting from any action or inaction by the
Mortgagor.

 

(i)                                     Location and Type of Mortgaged
Property.  The Mortgaged Property is located in an Acceptable State as
identified in the Custodial Mortgage Loan

 

Schedule 1-3

--------------------------------------------------------------------------------


 

Schedule and consists of a single parcel of real property with a detached single
family residence erected thereon, or a two- to four-family dwelling, or an
individual condominium unit in a low-rise condominium project, or an individual
unit in a planned unit development or a de minimis planned unit development;
provided, however, that any condominium unit or planned unit development shall
conform with the applicable Fannie Mae and Freddie Mac requirements regarding
such dwellings or shall conform to underwriting guidelines acceptable to Buyer
in its sole discretion and that no residence or dwelling is a mobile home.  No
portion of the Mortgaged Property is used for commercial purposes; provided,
that, the Mortgaged Property may be a mixed use property if such Mortgaged
Property conforms to underwriting guidelines acceptable to Buyer in its sole
discretion.

 

(j)                                    Valid First Lien.  The Mortgage is a
valid, subsisting, enforceable and perfected with respect to each first lien
Mortgage Loan, first priority lien and first priority security interest on the
real property included in the Mortgaged Property, including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing.  The lien of the Mortgage is subject only to:

 

a.                                      the lien of current real property taxes
and assessments not yet due and payable;

 

b.                                      covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording acceptable to prudent mortgage lending institutions generally and
specifically referred to in Buyer’s title insurance policy delivered to the
originator of the Mortgage Loan and, in the event an appraisal was conducted
with respect to the Mortgaged Property, (a) referred to or otherwise considered
in the appraisal made for the originator of the Mortgage Loan or (b) which do
not materially impair the Appraised Value of the Mortgaged Property set forth in
such appraisal;

 

c.                                       other matters to which like properties
are commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Buyer.  The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject

 

Schedule 1-4

--------------------------------------------------------------------------------


 

to a mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage.

 

(k)                                 Validity of Mortgage Documents.  The
Mortgage Note and the Mortgage and any other agreement executed and delivered by
a Mortgagor or guarantor, if applicable, in connection with a Mortgage Loan are
genuine, and each is the legal, valid and binding obligation of the maker
thereof enforceable in accordance with its terms.  All parties to the Mortgage
Note, the Mortgage and any other such related agreement had legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note, the
Mortgage and any such agreement, and the Mortgage Note, the Mortgage and any
other such related agreement have been duly and properly executed by such
related parties.  No fraud, error, omission, misrepresentation, negligence or
similar occurrence with respect to a Mortgage Loan has taken place on the part
of any Person, including, without limitation, the Mortgagor, any appraiser, any
builder or developer, or any other party involved in the origination of the
Mortgage Loan.  Seller has reviewed all of the documents constituting the
Mortgage File and has made such inquiries as it deems necessary to make and
confirm the accuracy of the representations set forth herein.  To the best of
Seller’s knowledge, except as disclosed to Buyer in writing, all tax
identifications and property descriptions are legally sufficient; and tax
segregation, where required, has been completed.

 

(l)                                     Full Disbursement of Proceeds.  There is
no further requirement for future advances under the Mortgage Loan, and any and
all requirements as to completion of any on-site or off-site improvement and as
to disbursements of any escrow funds therefor have been complied with.  All
costs, fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.  All
broker fees have been properly assessed to the Mortgagor and no claims will
arise as to broker fees that are double charged and for which the Mortgagor
would be entitled to reimbursement.

 

(m)                             Ownership.  Seller has full right to sell the
Mortgage Loan to Buyer free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest not permitted under
paragraph (j) above, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell each Mortgage Loan
pursuant to this Agreement and following the sale of each Mortgage Loan, Buyer
will own such Mortgage Loan free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest not
permitted under paragraph (j) above except any such security interest created
pursuant to the terms of this Agreement.

 

(n)                                 Doing Business.  All parties which have had
any interest in the Mortgage Loan, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with any

 

Schedule 1-5

--------------------------------------------------------------------------------


 

and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (ii) either (A) organized under the laws of
such state, (B) qualified to do business in such state, (C) a federal savings
and loan association, a savings bank or a national bank having a principal
office in such state, or (D) not doing business in such state.

 

(o)                                 Title Insurance.  The Mortgage Loan is
covered by either (i) an attorney’s opinion of title and abstract of title, the
form and substance of which is acceptable to prudent mortgage lending
institutions making mortgage loans in the area wherein the Mortgaged Property is
located or (ii) an ALTA lender’s title insurance policy or other generally
acceptable form of policy or insurance acceptable to Fannie Mae or Freddie Mac
and each such title insurance policy is issued by a title insurer acceptable to
Fannie Mae or Freddie Mac and qualified to do business in the jurisdiction where
the Mortgaged Property is located, insuring Seller, its successors and assigns,
as to the first priority lien of the Mortgage, as applicable, in the original
principal amount of the Mortgage Loan, with respect to a Mortgage Loan (or to
the extent a Mortgage Note provides for negative amortization, the maximum
amount of negative amortization in accordance with the Mortgage), subject only
to the exceptions contained in clauses (a), (b) and (c) of paragraph (i) of this
Schedule 1, and in the case of adjustable rate Mortgage Loans, against any loss
by reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment. Where required by state law or regulation, the
Mortgagor has been given the opportunity to choose the carrier of the required
mortgage title insurance. Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading. Seller,
its successors and assigns, are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by this Agreement. No claims have been made
under such lender’s title insurance policy, and no prior holder or servicer of
the related Mortgage, including Seller, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by Seller.

 

(p)                                 No Defaults.  There is no default, breach,
violation or event of acceleration existing under the Mortgage or the Mortgage
Note and no event has occurred which, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a default,
breach, violation or event of acceleration, and neither Seller nor its
predecessors have waived any default, breach, violation or event of
acceleration.

 

Schedule 1-6

--------------------------------------------------------------------------------

 

(q)                                 No Mechanics’ Liens.  There are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under the law could give rise to
such liens) affecting the Mortgaged Property which are or may be liens prior to,
or equal or coordinate with, the lien of the Mortgage.

 

(r)                                    Location of Improvements; No
Encroachments.  All improvements which were considered in determining the
Appraised Value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, and no improvements on
adjoining properties encroach upon the Mortgaged Property.  No improvement
located on or being part of the Mortgaged Property is in violation of any
applicable zoning and building law, ordinance or regulation.  All seller and/or
builder concessions have been subtracted from the Appraised Value of the
Mortgage Property for purposes of determining the LTV, except as permitted under
the Underwriting Guidelines.

 

(s)                                   Origination; Payment Terms.  The Mortgage
Loan was originated by or in conjunction with a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar banking institution
which is supervised and examined by a federal or state authority.  Principal
and/or interest payments on the Mortgage Loan commenced no more than 60 days
after funds were disbursed in connection with the Mortgage Loan.  No Mortgage
Loan has a balloon payment feature.  The Mortgagor contributed at least five
percent (5%) (or three and one-half percent (3.5%) for FHA Loans) of the
purchase price for the Mortgaged Property from their own funds.  Interest on the
Mortgage Loan is calculated on the basis of a 360-day year consisting of twelve
30-day months.  With respect to adjustable rate Mortgage Loans, the Mortgage
Interest Rate is adjusted on each Interest Rate Adjustment Date to equal the
Index plus the Gross Margin (rounded up or down to the nearest .125%), subject
to the Mortgage Interest Rate Cap. The Mortgage Note is payable on the first day
of each month in equal monthly installments of principal and/or interest
(subject to an “interest only” period in the case of Interest Only Loans), which
installments of interest (a) with respect to adjustable rate Mortgage Loans are
subject to change on the Interest Rate Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Rate Adjustment Date and (b) with
respect to Interest Only Loans are subject to change on the Interest Only
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Only Adjustment Date, in both cases with interest calculated and
payable in arrears, sufficient to amortize the Mortgage Loan fully by the stated
maturity date, over an original term of not more than 30 years from commencement
of amortization.

 

(t)                                    Customary Provisions.  The Mortgage Note
has a stated maturity.  The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a

 

Schedule 1-7

--------------------------------------------------------------------------------


 

Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged Property. There is no homestead or other
exemption or other right available to the Mortgagor or any other person, or
restriction on the Seller or any other person, including without limitation, any
federal, state or local, law, ordinance, decree, regulation, guidance, attorney
general action, or other pronouncement, whether temporary or permanent in
nature, that would interfere with, restrict or delay, either (y) the ability of
the Seller, Buyer or any servicer or any successor servicer to sell the related
Mortgaged Property at a trustee’s sale or otherwise, or (z) the ability of the
Seller, Buyer or any servicer or any successor servicer to foreclose on the
related Mortgage. The Mortgage Note and Mortgage are on forms acceptable to
Freddie Mac or Fannie Mae.

 

(u)                                 Occupancy of the Mortgaged Property.  As of
the Purchase Date the Mortgaged Property is lawfully occupied under applicable
law.  All inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including but not limited to
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities.  Seller has not received notification
from any Governmental Authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be.  Seller has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate.  With respect to any Mortgage Loan originated
with an “owner-occupied” Mortgaged Property, the Mortgagor represented at the
time of origination of the Mortgage Loan that the Mortgagor would occupy the
Mortgaged Property as the Mortgagor’s primary residence.

 

(v)                                 No Additional Collateral.  The Mortgage Note
is not and has not been secured by any collateral except the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (i) above.

 

(w)                               Deeds of Trust.  In the event the Mortgage
constitutes a deed of trust, a trustee, authorized and duly qualified under
applicable law to serve as such, has been properly designated and currently so
serves and is named in the Mortgage, and no fees or expenses are or will become
payable by the Custodian or Buyer to the trustee under the deed of trust, except
in connection with a trustee’s sale after default by the Mortgagor.

 

(x)                                 Transfer of Mortgage Loans.  Except with
respect to Mortgage Loans intended for purchase by GNMA and for Mortgage Loans
registered with MERS,

 

Schedule 1-8

--------------------------------------------------------------------------------


 

the Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located.

 

(y)                                 Due-On-Sale.  Except with respect to
Mortgage Loans intended for purchase by GNMA, the Mortgage contains an
enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder.

 

(z)                                  No Buydown Provisions; No Graduated
Payments or Contingent Interests.  Except with respect to Agency Mortgage Loans,
the Mortgage Loan does not contain provisions pursuant to which Monthly Payments
are paid or partially paid with funds deposited in any separate account
established by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision.  The Mortgage
Loan is not a graduated payment mortgage loan and the Mortgage Loan does not
have a shared appreciation or other contingent interest feature.

 

(aa)                          Consolidation of Future Advances.  Any future
advances made to the Mortgagor prior to the Purchase Date have been consolidated
with the outstanding principal amount secured by the Mortgage, and the secured
principal amount, as consolidated, bears a single interest rate and single
repayment term.  The lien of the Mortgage securing the consolidated principal
amount is expressly insured as having first lien priority by a title insurance
policy, an endorsement to the policy insuring the mortgagee’s consolidated
interest or by other title evidence acceptable to Fannie Mae and Freddie Mac. 
The consolidated principal amount does not exceed the original principal amount
of the Mortgage Loan.

 

(bb)                          No Condemnation Proceeding.  There have not been
any condemnation proceedings with respect to the Mortgaged Property and Seller
has no knowledge of any such proceedings.

 

(cc)                            Collection Practices; Escrow Deposits; Interest
Rate Adjustments.  The origination and collection practices used by the
originator, each servicer of the Mortgage Loan and Seller with respect to the
Mortgage Loan have been in all respects in compliance with Accepted Servicing
Practices, applicable laws and regulations, and have been in all respects legal
and proper.  With respect to escrow deposits and Escrow Payments, all such
payments are in the possession of, or under the control of, Seller and there
exist no deficiencies in connection therewith for which customary arrangements
for repayment thereof have not been made.  All Escrow Payments have been
collected in full compliance with state and federal law.  An escrow of funds is
not prohibited by applicable law and has been established in an amount
sufficient to pay for every item that remains unpaid and has been assessed but
is not yet due and payable.  No escrow deposits

 

Schedule 1-9

--------------------------------------------------------------------------------


 

or Escrow Payments or other charges or payments due Seller have been capitalized
under the Mortgage or the Mortgage Note.  All Mortgage Interest Rate adjustments
have been made in strict compliance with state and federal law and the terms of
the related Mortgage Note.  Any interest required to be paid pursuant to state,
federal and local law has been properly paid and credited.

 

(dd)                          Conversion to Fixed Interest Rate.  Except as
allowed by Fannie Mae or Freddie Mac or otherwise as expressly approved in
writing by Buyer, with respect to adjustable rate Mortgage Loans, the Mortgage
Loan is not convertible to a fixed interest rate Mortgage Loan.

 

(ee)                            Other Insurance Policies.  No action, inaction
or event has occurred and no state of facts exists or has existed that has
resulted or will result in the exclusion from, denial of, or defense to coverage
under any applicable special hazard insurance policy, PMI Policy or bankruptcy
bond, irrespective of the cause of such failure of coverage.  In connection with
the placement of any such insurance, no commission, fee, or other compensation
has been or will be received by Seller or by any officer, director, or employee
of Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

(ff)                              Servicemembers Civil Relief Act.  The
Mortgagor has not notified Seller, and Seller has no knowledge, of any relief
requested or allowed to the Mortgagor under the Servicemembers Civil Relief Act
of 2003.

 

(gg)                            Appraisal.  Except with respect to DU Refi Plus
Mortgage Loans, FHA Streamline Mortgage Loans, Open Access Mortgage Loans, or
refinancings underwritten with the use of the Fannie Mae direct underwriting
system, where a property inspection waiver has been issued or a 2075 exterior
only property inspection has been approved, the Mortgage File contains an
appraisal of the related Mortgaged Property signed prior to the funding of the
Mortgage Loan by a qualified appraiser, duly appointed by Seller, who had no
interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and the appraisal and appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Mortgage
Loan was originated. As of the funding date, no appraisal is more than one
hundred and twenty (120) days old.

 

(hh)                          Disclosure Materials.  The Mortgagor has executed
a statement to the effect that the Mortgagor has received all disclosure
materials required by applicable law with respect to the making of adjustable
rate mortgage loans, and Seller maintains such statement in the Mortgage File.

 

Schedule 1-10

--------------------------------------------------------------------------------


 

(ii)                                  Construction or Rehabilitation of
Mortgaged Property.  No Mortgage Loan was made in connection with the
construction or rehabilitation of a Mortgaged Property or facilitating the
trade-in or exchange of a Mortgaged Property.

 

(jj)                                No Defense to Insurance Coverage.  No action
has been taken or failed to be taken, no event has occurred and no state of
facts exists or has existed on or prior to the Purchase Date (whether or not
known to Seller on or prior to such date) which has resulted or will result in
an exclusion from, denial of, or defense to coverage under any private mortgage
insurance (including, without limitation, any exclusions, denials or defenses
which would limit or reduce the availability of the timely payment of the full
amount of the loss otherwise due thereunder to the insured) whether arising out
of actions, representations, errors, omissions, negligence, or fraud of Seller,
the related Mortgagor or any party involved in the application for such
coverage, including the appraisal, plans and specifications and other exhibits
or documents submitted therewith to the insurer under such insurance policy, or
for any other reason under such coverage, but not including the failure of such
insurer to pay by reason of such insurer’s breach of such insurance policy or
such insurer’s financial inability to pay.

 

(kk)                          Capitalization of Interest.  The Mortgage Note
does not by its terms provide for the capitalization or forbearance of interest.

 

(ll)                                  No Equity Participation.  No document
relating to the Mortgage Loan provides for any contingent or additional interest
in the form of participation in the cash flow of the Mortgaged Property or a
sharing in the appreciation of the value of the Mortgaged Property.  The
indebtedness evidenced by the Mortgage Note is not convertible to an ownership
interest in the Mortgaged Property or the Mortgagor and Seller has not financed
nor does it own directly or indirectly, any equity of any form in the Mortgaged
Property or the Mortgagor.

 

(mm)                  Proceeds of Mortgage Loan.  The proceeds of the Mortgage
Loan have not been and shall not be used to satisfy, in whole or in part, any
debt owed or owing by the Mortgagor to Seller or any Affiliate or correspondent
of Seller, except in connection with a refinanced Mortgage Loan; provided,
however, no such refinanced Mortgage Loan shall have been originated pursuant to
a streamlined mortgage loan refinancing program, except for DU Refi Plus
Mortgage Loans, FHA Streamline Mortgage Loans and Open Access Mortgage Loans.

 

(nn)                          Origination Date.  The Purchase Date is no more
than thirty (30) days following the funding date.

 

(oo)                          No Exception.  The Custodian has not noted any
material exceptions on a Custodial Mortgage Loan Schedule with respect to the
Mortgage Loan

 

Schedule 1-11

--------------------------------------------------------------------------------


 

which would materially adversely affect the Mortgage Loan or Buyer’s interest in
the Mortgage Loan.

 

(pp)                          Mortgage Submitted for Recordation.  The Mortgage
either has been or will promptly be submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(qq)                          Documents Genuine.  Such Purchased Mortgage Loan
and all accompanying collateral documents are complete and authentic and all
signatures thereon are genuine.  Such Purchased Mortgage Loan is a “closed” loan
fully funded by Seller and held in Seller’s name.

 

(rr)                                Bona Fide Loan.  Such Purchased Mortgage
Loan arose from a bona fide loan, complying with all applicable State and
Federal laws and regulations, to persons having legal capacity to contract and
is not subject to any defense, set-off or counterclaim.

 

(ss)                              Other Encumbrances.  To the best of Seller’s
knowledge, any property subject to any security interest given in connection
with such Purchased Mortgage Loan is not subject to any other encumbrances other
than a stated first mortgage, if applicable, and encumbrances which may be
allowed under the Underwriting Guidelines.

 

(tt)                                Description.  Each Purchased Mortgage Loan
conforms to the description thereof as set forth on the related Custodial
Mortgage Loan Schedule delivered to the Custodian and Buyer.

 

(uu)                          Located in U.S.  No collateral (including, without
limitation, the related real property and the dwellings thereon and otherwise)
relating to a Purchased Mortgage Loan is located in any jurisdiction other than
in one of the fifty (50) states of the United States of America or the District
of Columbia.

 

(vv)                          Underwriting Guidelines.  Each Purchased Mortgage
Loan has been originated in accordance with the Underwriting Guidelines
(including all supplements or amendments thereto) previously provided to Buyer.

 

(ww)                      Aging.  Such Purchased Mortgage Loan has not been
subject to a Transaction hereunder for more than the applicable Aging Limit.

 

Schedule 1-12

--------------------------------------------------------------------------------


 

(xx)                          Committed Mortgage Loans.  Each Committed Mortgage
Loan is covered by a Take-out Commitment, does not exceed the availability under
such Take-out Commitment (taking into consideration mortgage loans which have
been purchased by the respective Take-out Investor under the Take-out Commitment
and mortgage loan which Seller has identified to Buyer as covered by such
Take-out Commitment) and conforms to the requirements and the specifications set
forth in such Take-out Commitment and the related regulations, rules,
requirements and/or handbooks of the applicable Take-out Investor and is
eligible for sale to and insurance or guaranty by, respectively the applicable
Take-out Investor and applicable insurer.  Each Take-out Commitment is a legal,
valid and binding obligation of Seller enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(yy)                          Primary Mortgage Guaranty Insurance.  Each
Mortgage Loan that has a Loan to Value Ratio in excess of 80% and is not an FHA
Loan, a DU Refi Plus Mortgage Loan or an Open Access Mortgage Loan is insured as
to payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Take-out Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid.  Each Mortgage
Loan which is represented to Buyer to have, or to be eligible for, FHA insurance
is insured, or eligible to be insured, pursuant to the National Housing Act. 
Each Mortgage Loan which is represented by Seller to be guaranteed, or to be
eligible for guaranty, by the VA is guaranteed, or eligible to be guaranteed,
under the provisions of Chapter 37 of Title 38 of the United States Code.  As to
each FHA insurance certificate or each VA guaranty certificate, Seller has
complied with applicable provisions of the insurance for guaranty contract and
federal statutes and regulations, all premiums or other charges due in
connection with such insurance or guarantee have been paid, there has been no
act or omission which would or may invalidate any such insurance or guaranty,
and the insurance or guaranty is, or when issued, will be, in full force and
effect with respect to each Mortgage Loan.  There are no defenses,
counterclaims, or rights of setoff affecting the Mortgage Loans or affecting the
validity or enforceability of any private mortgage insurance or FHA insurance
applicable to the Mortgage Loans or any VA guaranty with respect to the Mortgage
Loans.

 

(zz)                            [Reserved].

 

(aaa)                   Predatory Lending Regulations; High Cost Loans.  No
Mortgage Loan (i) is classified as High Cost Mortgage Loans (ii) is subject to
any law, regulation or rule that (A) imposes liability on a mortgagee or a
lender to a mortgagee for upkeep to a Mortgaged Property prior to completion of
foreclosure thereon, or (B) imposes liability

 

Schedule 1-13

--------------------------------------------------------------------------------


 

on a lender to a mortgagee for acts or omissions of the mortgagee or otherwise
defines a mortgagee in a manner that would include a lender to a mortgagee.

 

(bbb)                   Credit Score and Reporting.  As of the Purchase Date,
the Mortgagor’s credit score as listed on the Mortgage Loan Schedule is no more
than ninety (90) days old.  Full, complete and accurate information with respect
to the Mortgagor’s credit file was furnished to Equifax, Experian and Trans
Union Credit Information in accordance with the Fair Credit Reporting Act and
its implementing regulations.

 

(ccc)                      Wet-Ink Mortgage Loans.  With respect to each
Mortgage Loan that is a Wet-Ink Mortgage Loan, the Settlement Agent has been
instructed in writing by Seller to hold the related Mortgage Loan Documents as
agent and bailee for Seller or Seller’s agent and to promptly forward such
Mortgage Loan Documents to Seller.  Upon receipt, Seller shall forward such
Mortgage Loan Documentation in accordance with the provisions of the Custodial
Agreement.

 

(ddd)                   FHA Mortgage Insurance; VA Loan Guaranty.  With respect
to the FHA Loans, the FHA Loan is insurable, all necessary documents for the
procurement of the FHA Mortgage Insurance Contract have been submitted to the
FHA and there exists no impairment to full recovery without indemnity to the
Department of Housing and Urban Development or the FHA under FHA Mortgage
Insurance.  With respect to the VA Loans, the VA Loan Guaranty Agreement is in
full force and effect to the maximum extent stated therein.  All necessary steps
have been taken to keep such guaranty or insurance valid, binding and
enforceable and each of such is the binding, valid and enforceable obligation of
the FHA and the VA, respectively, to the full extent thereof, without surcharge,
set-off or defense.  Each FHA Loan and VA Loan was originated in accordance with
the criteria of an Agency for purchase of such Mortgage Loans.

 

Schedule 1-14

--------------------------------------------------------------------------------


 

SCHEDULE 2

AUTHORIZED REPRESENTATIVES

 

SELLER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER NOTICES

 

Name:

Margaret Dellafera

Address:

Credit Suisse First Boston

 

 

 

Mortgage Capital LLC

Telephone:

(212) 325-6471

 

11 Madison Avenue

Facsimile:

(212) 732-4810

 

New York, NY 10010

Email: margaret.dellafera@credit-suisse.com

 

 

 

BUYER AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

 

Name

 

Title

 

Signature

Bruce Kaiserman

 

 

 

 

 

 

 

 

 

Margaret Dellafera

 

 

 

 

 

 

 

 

 

Adam Loskove

 

 

 

 

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF PURCHASE CONFIRMATION

 

[Date]

 

[Name]

                          

                          

 

Attention:

 

Credit Suisse First Boston Mortgage Capital LLC (“CSFBMCL”) is pleased to
confirm your sale and our purchase of the Mortgage Loans described below and on
the attached Custodial Mortgage Loan Schedule pursuant to the Master Repurchase
Agreement dated as of January 6, 2012 (as amended from time to time, the “Master
Repurchase Agreement”) between Home Loan Center, Inc. d/b/a LendingTree Loans
and Credit Suisse First Boston Mortgage Capital LLC under the following terms
and conditions:

 

Market Value:

 

$

 

Current Principal Amount of Mortgage Loans:

 

$

 

Aggregate Purchase Price:

 

$

 

Purchase Date:

 

 

 

Repurchase Date:

 

 

 

Pricing Rate:

 

 

 

 

 

 

 

ADDITIONAL INFORMATION:

 

 

 

Aggregate Purchase Price (date):

 

$

 

Less Previous Aggregate Purchase Price:

 

$

 

Less Price Differential due on (date):

 

$

 

Net funds due [CSFB]/[Name] on (date):

 

$

 

 

A-1

--------------------------------------------------------------------------------


 

The Master Repurchase Agreement is incorporated by reference into this
Transaction Confirmation, is made a part hereof as if it were fully set forth
herein and is extended hereby until all amounts due in connection with this
Transaction are paid in full.

 

All capitalized terms used herein but not defined herein shall have the meanings
specified in the Master Repurchase Agreement.

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Name]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLER’S TRADE NAMES

 

Trade Name

 

Jurisdiction

LendingTree Loans

 

Alabama, Alaska, Arizona, California-DOC, Colorado, Delaware, District of
Columbia, Hawaii, Idaho, Illinois, Indiana-DFI, Iowa, Kansas, Kentucky,
Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Montana,
Nebraska, New Hampshire, New Jersey, New Mexico, North Carolina, North Dakota,
Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina-BFI, South
Dakota, Tennessee, Utah-DRE, Vermont, Virginia, Washington, West Virginia,
Wisconsin, Wyoming

LT Loans

 

Connecticut, Nevada

HomeLoanCenter.com

 

Arkansas, New Hampshire

Home Loan Center USA, Inc.

 

Florida, Minnesota, Ohio, Rhode Island, Wyoming

Loan Center

 

Washington

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RESERVED

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Home Loan Center, Inc. d/b/a LendingTree
Loans (“Seller”) hereby irrevocably constitutes and appoints Credit Suisse First
Boston Mortgage Capital LLC (“Buyer”) and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Seller and in the name
of Seller or in its own name, from time to time in Buyer’s discretion:

 

(a)                                 in the name of Seller, or in its own name,
or otherwise, to take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due with
respect to any assets purchased by Buyer under the Master Repurchase Agreement
(as amended, restated or modified) dated January 6, 2012 (the “Assets”) and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any other assets whenever payable;

 

(b)                                 to pay or discharge taxes and liens levied
or placed on or threatened against the Assets;

 

(c)                                  (i) to direct any party liable for any
payment under any Assets to make payment of any and all moneys due or to become
due thereunder directly to Buyer or as Buyer shall direct; (ii) to ask or demand
for, collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Assets; (iii) to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Assets; (iv) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Assets or any proceeds thereof and to
enforce any other right in respect of any Assets; (v) to defend any suit, action
or proceeding brought against Seller with respect to any Assets; (vi) to settle,
compromise or adjust any suit, action or proceeding described in clause (vii)
above and, in connection therewith, to give such discharges or releases as Buyer
may deem appropriate; and (viii) generally, to sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer’s option and Seller’s expense, at any time, and from time to
time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Assets and Buyer’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as Seller might do;

 

D-1

--------------------------------------------------------------------------------


 

(d)                                 for the purpose of carrying out the transfer
of servicing with respect to the Assets from Seller to a successor servicer
appointed by Buyer in its sole discretion and to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish such transfer of servicing, and, without
limiting the generality of the foregoing, Seller hereby gives Buyer the power
and right, on behalf of Seller, without assent by Seller, to, in the name of
Seller or its own name, or otherwise, prepare and send or cause to be sent
“good-bye” letters to all mortgagors under the Assets, transferring the
servicing of the Assets to a successor servicer appointed by Buyer in its sole
discretion;

 

(e)                                  for the purpose of delivering any notices
of sale to mortgagors or other third parties, including without limitation,
those required by law.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such
powers.  Buyer shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to Seller for any
act or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

D-2

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

D-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this       day of [      ], 201[ ].

 

 

 

Home Loan Center, Inc. d/b/a LendingTree Loans

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-4

--------------------------------------------------------------------------------


 

STATE OF [

]

)

 

 

 

 

)

ss.:

 

COUNTY OF [

]

)

 

 

 

On the                          day of [        ], 201[ ] before me, a Notary
Public in and for said State, personally appeared
                                                                , known to me to
be [                                               ] of Home Loan Center, Inc.
d/b/a LendingTree Loans, the institution that executed the within instrument and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

                               

Notary Public

 

My Commission expires

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OPINION OF SELLER’S COUNSEL

 

 

                 ,      

 

 

Credit Suisse First Boston Mortgage Capital LLC
Eleven Madison Avenue
New York, New York 10010

 

Ladies and Gentlemen:

 

We have acted as counsel to Home Loan Center, Inc. d/b/a LendingTree Loans
(“Seller”) in connection with the sale and repurchase by Seller of certain loans
(the “Mortgage Loans”) purchased from time to time (each such date, a “Purchase
Date”) by Credit Suisse First Boston Mortgage Capital LLC (“Buyer”) pursuant to
a Master Repurchase Agreement, dated as of January 6, 2012, between Seller and
Buyer (the “Master Repurchase Agreement”).  Capitalized terms used but not
defined herein shall have the meanings set forth in the Master Repurchase
Agreement.

 

We have acted as counsel to Seller in connection with the preparation, execution
and delivery of, and the initial purchase of Mortgage Loans made under, the
Master Repurchase Agreement.

 

In connection with rendering this opinion, we have examined such documents as we
have deemed necessary or advisable, including the following documents:

 

a.                                      The Program Agreements;

 

b.                                      The organizational documents of Seller;

 

c.                                       The certified Consents of the Officer
of Seller relating to the transactions provided for in the Program Agreements;

 

d.                                      A copy of a UCC-1 financing statement
describing the Repurchase Assets naming Seller as debtor and Buyer as secured
party, which will be filed under the Uniform Commercial Code as in effect in the
State of                        with the office of the

 

E-1

--------------------------------------------------------------------------------

 

[Secretary of the State] of                    (the “Filing Office”) on or about
                     , 20     (the “Financing Statement”);

 

e.             The reports attached hereto as Exhibit A (the “Search Reports”),
which set forth the results of an examination conducted by [Federal Research
Corporation] of all currently indexed UCC-1 financing statements naming Seller
as debtor that are on file in the Filing Office;

 

f.             Good standing certificates, as of a recent date, for Seller from
each of the States listed on Schedule 1 attached hereto; and

 

g.             The certificates, letters and opinions required to be furnished
by Seller and others in connection with the execution of the Program Agreements,
and the additional certificates, letter and documents delivered by or on behalf
of such parties concurrently herewith.

 

For purposes of the opinions expressed below, we have assumed the authenticity
of all documents submitted to us as originals, the genuineness of all
signatures, the legal capacity of natural persons and the conformity to the
originals of all documents.

 

Based solely upon the foregoing, we are of the opinion that:

 

1.             Seller is a [[          ]], duly organized, validly existing and
in good standing under the laws of the State of [[          ]], and has the
corporate power and authority to own its properties and transact the business in
which it is engaged.  Seller is duly qualified as a foreign [[          ]] to
transact business in, and is in good standing under, the laws of each state in
which a mortgaged property is located or is otherwise exempt under applicable
law from such qualification.  The principal place of business of Seller is
located at                       .

 

3.             Seller has the power to engage in the transactions contemplated
by the Program Agreements, and has all requisite power, authority and legal
right to execute and deliver the Program Agreements, to transfer and deliver the
Repurchase Assets and to perform and observe the terms and conditions of the
Program Agreements.

 

4.             The Program Agreements have been duly and validly authorized,
executed and delivered by Seller, and are valid, legal and binding agreements,
enforceable against Seller in accordance with their respective terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, none of which will materially interfere with

 

E-2

--------------------------------------------------------------------------------


 

the realization of the benefits provided thereunder or with Buyer’s ownership of
the Mortgage Loans.

 

5.             No consent, approval, authorization or order of, or notice,
filing or registration with, any court or governmental agency or body is
required for the execution, delivery and performance by Seller of, or compliance
by such entity with, the Program Agreements, or the transfer of the Repurchase
Assets or the consummation of the transactions contemplated by the Program
Agreements.

 

6.             Neither the transfer or delivery of the Mortgage Loans, nor the
consummation of any other of the transactions contemplated in the Program
Agreements, nor the fulfillment of the terms of the Program Agreements will
result in a breach of or constitutes or will constitute a default under (a) the
charter or by-laws of Seller, or the terms of any material indenture or other
agreement or instrument to which Seller is a party or by which it is bound or to
which it is subject, (b) any contractual or legal restriction contained in any
indenture, mortgage, deed of trust, agreement, instrument or other similar
document to which Seller is a party or by which it is bound or to which it is
subject, or (c) any statute or order, rule, regulation, writ, injunction or
decree of any court, governmental authority or regulatory body to which Seller
or any of its properties is subject or by which it is bound.

 

7.             There are no actions, suits, proceedings or investigations
pending or, to the best of our knowledge, threatened against Seller that, in our
judgment, either in any one instance or in the aggregate, may result in any
material adverse change in the business, operations, financial condition,
properties or assets of Seller or in any material impairment of the right or
ability of Seller to carry on its business substantially as now conducted or in
any material liability on the part of Seller that would draw into question the
validity of the Program Agreements, or of any action taken or to be taken in
connection with the transactions contemplated thereby, or that would be likely
to impair materially the ability of Seller to perform under the terms of, the
Program Agreements.

 

8.             The Repurchase Agreement is effective to create, in favor of the
Buyer, a valid “security interest” as defined in Section 1-201(37) of the
Uniform Commercial Code in all of the right, title and interest of the Seller
in, to and under the Repurchase Assets, except that (a) such security interests
will continue in Repurchase Assets after its sale, exchange or other disposition
only to the extent provided in Section 9-315 of the Uniform Commercial Code,
(b) the security interests in Repurchase Assets in which the Seller acquires
rights after the commencement of a case under the Bankruptcy Code in respect of
the Seller may be limited by Section 552 of the Bankruptcy Code.

 

9.             When the Mortgage Notes are delivered to the Custodian, endorsed
in blank by a duly authorized officer of Seller, the security interest referred
to in Section 8 above in the

 

E-3

--------------------------------------------------------------------------------


 

Mortgage Notes will constitute a fully perfected first-priority security
interest in all right, title and interest of Seller therein.

 

10.                               (a)           Upon the filing of Financing
Statements with the Filing Office, the security interests referred to in
Section 8 above will constitute a fully perfected security interest under the
Uniform Commercial Code in all right, title and interest of Seller in, to and
under such Repurchase Assets, to the extent that a security interest therein can
be perfected by filing under the Uniform Commercial Code.

 

(b)           The UCC Search Report sets forth the proper filing offices and the
proper debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Repurchase
Assets as of the dates and times specified on Schedule 2.  The UCC Search Report
identifies no Person who has filed in any Filing Office a financing statement
describing the Repurchase Assets prior to the effective dates of the UCC Search
Report.

 

12.          Seller is not an “investment company”, or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

RESERVED

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SELLER’S AND GUARANTORS’ TAX IDENTIFICATION NUMBERS

 

Home Loan Center, Inc.:

33-0970598

 

 

 

 

LendingTree, LLC:

25-1795344

 

LendingTree Holdings Corp.:

20-2467684

 

Tree.com, Inc.:

26-2414818

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

EXISTING INDEBTEDNESS

 

Home Loan Center, Inc.

Debt Schedule

12/31/2011

 

Warehouse Payable - JPMorgan Chase

 

$

112,270,638

 

Warehouse Payable-Citi

 

$

85,387,999

 

Total

 

$

197,658,636

 

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

RESERVED

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SERVICER NOTICE

 

[Date]

 

[                                ], as Servicer

[ADDRESS]

Attention:

 

Re:                             Master Repurchase Agreement, dated as of
January 6, 2012 (the “Repurchase Agreement”), between Home Loan Center, Inc.
d/b/a LendingTree Loans (the “Seller”) and Credit Suisse First Boston Mortgage
Capital LLC (the “Buyer”).

 

Ladies and Gentlemen:

 

[                                      ] (the “Servicer”) is servicing certain
mortgage loans for Seller pursuant to that certain Servicing Agreement between
the Servicer and Seller.  Pursuant to the Repurchase Agreement between Buyer and
Seller, the Servicer is hereby notified that Seller has pledged to Buyer certain
mortgage loans which are serviced by Servicer which are subject to a security
interest in favor of Buyer.

 

Upon receipt of a Notice of Event of Default from Buyer (“Notice of Event of
Default”) in which Buyer shall identify the mortgage loans which are then
pledged to Buyer under the Repurchase Agreement (the “Mortgage Loans”), the
Servicer shall segregate all amounts collected on account of such Mortgage
Loans, hold them in trust for the sole and exclusive benefit of Buyer, and remit
such collections in accordance with Buyer’s written instructions.  Following
such Notice of Event of Default, Servicer shall follow the instructions of Buyer
with respect to the Mortgage Loans, and shall deliver to Buyer any information
with respect to the Mortgage Loans reasonably requested by Buyer.

 

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.

 

--------------------------------------------------------------------------------


 

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following addresses: 
Eleven Madison Avenue, New York, New York 10010; Attention: Margaret Dellafera;
Telephone: 212-325-6471.

 

Very truly yours,

 

 

 

[                                        ]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

[                                          ]

 

as Servicer

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

Telephone:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------
